EXHIBIT 10.12
EXECUTION COPY
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated July 30, 2007
and effective as of the Amendment No. 1 Effective Date (as defined below), to
the Credit Agreement dated as of January 18, 2007 (as in effect immediately
prior to the effectiveness hereof, the “Credit Agreement”) among Fidelity
National Information Services, Inc. (the “Company”), certain Subsidiaries of the
Company party thereto (each, a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each, a “Borrower”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”),
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
Swing Line Lender and L/C Issuer, and Bank of America, N.A., as Swing Line
Lender.
RECITALS:
     1. The Company has advised the Lenders that the Company intends to
undertake the eFunds Merger (as defined below) pursuant to which eFunds will
become a wholly owned Subsidiary of the Company and, in connection therewith,
the Company intends to borrow Additional Term Loans in an aggregate principal
amount of $1,600,000,000.
     2. In connection with the eFunds Merger and related transactions, the
Company wishes to amend the Credit Agreement in the manner described herein. The
Lenders party hereto and the Administrative Agent are willing to agree to such
amendments on and subject to the terms and conditions set forth herein.
     3. The parties hereto therefore agree as follows:
     Section 1. Certain Definitions. Each term used herein which is defined in
the Credit Agreement shall have the meaning assigned to such term in the Credit
Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall, on and after
the Amendment No. 1 Effective Date, refer to the Credit Agreement as amended
hereby.
     Section 2. Defined Terms.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding, in
appropriate alphabetical order, the following defined terms:

 



--------------------------------------------------------------------------------



 



     ”Amendment No. 1” means Amendment No. 1 to Credit Agreement dated July 30,
2007 and effective as of the Amendment No. 1 Effective Date.
     ”Amendment No. 1 Effective Date” means the date on which Amendment No. 1
becomes effective pursuant to Section 15 thereof.
     ”Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.
     ”Cash Management Obligations” has the meaning set forth in the Pledge
Agreement.
     ”Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
     ”Collateral Agent” means JPMCB in its capacity as collateral agent, or any
successor collateral agent.
     ”Collateral Documents” means, collectively, the Pledge Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.
     ”Company Supplemental Agreement” means the Supplemental Agreement dated as
of the Amendment No. 1 Effective Date between the Company and the Administrative
Agent, substantially in the form of Exhibit K.
     ”eFunds” means eFunds Corporation, a Delaware corporation.
     ”eFunds Bonds” means the 5.39% Senior Guaranteed Notes due September 30,
2012 of eFunds issued pursuant to the Note Purchase Agreement dated as of
September 30, 2005 among eFunds and the purchasers party thereto.
     ”eFunds Fee Letter” means the letter agreement, dated June 26, 2007, as
amended, among the Company, the Arrangers and certain Affiliates of the
Arrangers.
     ”eFunds Merger” means the merger between eFunds and Merger Sub, with eFunds
as the surviving entity, all pursuant to the eFunds Merger Agreement.

2



--------------------------------------------------------------------------------



 



     ”eFunds Merger Agreement” means the Agreement and Plan of Merger dated as
of June 26, 2007 among the Company, Merger Sub and eFunds.
     ”eFunds Transactions” means the eFunds Merger, the borrowing of Specified
Additional Term Loans, any refinancing of any existing indebtedness of eFunds
and all related transactions (including the payment of all related fees and
expenses).
     ”Excess Cash Flow” means for any fiscal year of the Company, the excess, if
any, of:
     (a) the sum, without duplication, of
     (i) Consolidated Net Income for such fiscal year,
     (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
     (iii) decreases in Working Capital for such fiscal year, and
     (iv) the aggregate net amount of non-cash loss on the disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income.
     minus
     (b) the sum, without duplication, of
     (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income,
     (ii) Capital Expenditures and Permitted Acquisitions (including any earnout
or other payments made with respect to such Permitted Acquisitions) made in cash
to the extent not financed with (x) the proceeds of long-term Indebtedness
(other than the Obligations) or (y) the proceeds of asset Dispositions and
Casualty Events referred to in clause (b)(vi) below for such fiscal year or any
prior fiscal year,
     (iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and Capitalized Leases) of the Company
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving

3



--------------------------------------------------------------------------------



 



credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder),
     (iv) increases in Working Capital for such fiscal year,
     (v) the aggregate net amount of non-cash gain on the disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income,
     (vi) proceeds of all Dispositions of assets pursuant to
Section 7.05(l)(ii), Section 7.05(q) or Section 7.05(s) and proceeds of all
Casualty Events, in each case received in such fiscal year and to the extent
included in arriving at such Consolidated Net Income,
     (vii) proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,
     (viii) cash payments made in satisfaction of non-current liabilities,
     (ix) cash fees and expenses incurred in connection with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated), and
     (x) cash indemnity payments received pursuant to indemnification provisions
in any agreement in connection with the eFunds Merger, any Permitted Acquisition
or any other Investment permitted hereunder.
     ”FNIS Notes” means the Company’s 4.75% Notes due 2008 issued pursuant to
the Indenture dated September 10, 2003 between the Company and SunTrust Bank, as
trustee.
     ”FNIS Notes Obligations” has the meaning specified in the Pledge Agreement.
     ”Guaranteed Obligations” means (a) in respect of the Guarantee by each
Borrower set forth in Article 10 of this Agreement, (i) all Obligations of each
other Borrower, (ii) all Secured Hedging Obligations of each other Loan Party
and (iii) all Cash Management Obligations of each other Loan Party and (b) in
respect of the Subsidiary Guaranty of any Subsidiary Guarantor, (i) all
Obligations of each other Loan Party, (ii) all

4



--------------------------------------------------------------------------------



 



Secured Hedging Obligations of each other Loan Party and (iii) all Cash
Management Obligations of each other Loan Party, in each case of the obligations
described in clauses (a) and (b) above, now or hereafter existing (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, fees,
indemnities, contract causes of action, costs, expenses or otherwise.
     ”Hedge Agreement” means any Swap Contract permitted under Article 6 or 7
that is entered into by and between the Company or any of its Subsidiaries and
any Hedge Bank.
     ”Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender,
in its capacity as a party to a Hedge Agreement.
     ”Merger Sub” means Agamemnon Merger Corp., a Delaware corporation and a
direct wholly owned subsidiary of the Company.
     ”Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information relating to Uniform Commercial Code
filings of each Loan Party.
     ”Pledge Agreement” means that certain Pledge Agreement, dated as of the
Amendment No. 1 Effective Date, among the Loan Parties and the Collateral Agent,
substantially in the form of Exhibit L.
     ”Pledge Agreement Supplement” has the meaning specified in the Pledge
Agreement.
     ”Secured Hedging Obligations” has the meaning set forth in the Pledge
Agreement.
     ”Secured Obligations” has the meaning specified in the Pledge Agreement.
     ”Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the holders of Cash Management
Obligations, the holders of FNIS Notes Obligations (so long as the FNIS Notes
are outstanding and other than for purposes of Article 10 and the Subsidiary
Guaranty), the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.
     ”Specified Additional Term Loans” means the Additional Term Loans in an
aggregate principal amount of $1,600,000,000, the proceeds of which are to be
used for the eFunds Transactions.

5



--------------------------------------------------------------------------------



 



     ”Uniform Commercial Code” means the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
     ”Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date (excluding cash and Cash Equivalents)
over current liabilities of the Company and its Subsidiaries on such date
(excluding current liabilities in respect to Indebtedness), all determined on a
consolidated basis in accordance with GAAP.
     (b) The definitions of the following terms set forth in Section 1.01 of the
Credit Agreement are hereby amended to read in full as follows:
     ”Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Term Lenders of any tranche or Revolving Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are Term Commitments
of any tranche or Revolving Credit Commitments and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Term Loans of any tranche or Revolving Credit Loans.
     ”Guarantors” means, collectively, (i) each Guarantor Party and (ii) each
Subsidiary Guarantor (with each Subsidiary Guarantor as of the Amendment No. 1
Effective Date listed on Schedule 1.01B).
     ”Loan Documents” means, collectively, (a) this Agreement, (b) the Amendment
No. 1, (c) the Company Supplemental Agreement, (d) the Collateral Documents,
(e) the Notes, (f) the Guaranty, (g) the Fee Letters, (h) the eFunds Fee Letter,
(i) each Letter of Credit Application and (j) each Designated Borrower Request
and Assumption Agreement.
     ”Term Facility” means, at any time, with respect to any Class of Term
Loans, (a) on or prior to the applicable funding date of such Class of Term
Loans, the aggregate amount of the Term Commitments of such Class at such time
and (b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders of such Class outstanding at such time.
     (c) Definition of “Applicable Margin". The definition of “Applicable
Margin” set forth in Section 1.01 of the Credit Agreement is hereby amended to
replace clauses (a)(i) and (b)(i) thereof with the following: “(i) until the
6-month anniversary of the Amendment No. 1 Effective Date, the percentages per
annum set forth below for Pricing Level 4”.

6



--------------------------------------------------------------------------------



 



     (d) Definition of “Consolidated EBITDA”. The definition of “Consolidated
EBITDA” set forth in Section 1.01 of the Credit Agreement is hereby amended
(i) to insert after the words “cash expenses incurred in connection with the
Transaction, the Certegy Merger, the Reorganization” contained in clause
(b)(viii) thereof the words “, the eFunds Transactions” and (ii) to insert after
the words “any non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with the Certegy Merger, the Reorganization” contained
in clause (b)(xiii) thereof the words “, the eFunds Merger”.
     (e) Definition of “Facility". The definition of “Facility” set forth in
Section 1.01 of the Credit Agreement is hereby amended to replace the words “the
Term Facility” contained therein with the words “any Term Facility”.
     (f) Definition of “Leverage Ratio”. The definition of “Leverage Ratio” set
forth in Section 1.01 of the Credit Agreement is hereby amended to insert, after
the words “provided that the amount of Total Indebtedness determined pursuant to
clause (a) above at any date shall be reduced” contained in the fourth and fifth
lines thereof, the words “(i) by the amount of any outstanding Swing Line Loans
or Revolving Credit Loans drawn for the purpose of credit card settlements so
long as (x) such Swing Line Loans and Revolving Credit Loans are repaid within
three Business Days after the applicable date regarding which the Leverage Ratio
is calculated and (y) the Company certifies as to the amount of such Swing Line
Loans and Revolving Credit Loans and such repayment in the applicable Compliance
Certificate and (ii)”.
     (g) Definition of “Maturity Date”. The definition of “Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended to add the
following proviso at the end thereof: “, provided that the “Maturity Date” for
any Additional Term Loan under an Additional Term Loan Tranche may be a later
date as agreed by the Company and the applicable Lenders providing the
additional Term Commitments in accordance with Section 2.16”.
     (h) Definition of “Responsible Officer". The definition of “Responsible
Officer” set forth in Section 1.01 of the Credit Agreement is hereby amended to
add after the words “Closing Date” the words “or the Amendment No. 1 Effective
Date”.
     (i) Definition of “Subsidiary Guaranty”. The definition of “Subsidiary
Guaranty” set forth in Section 1.01 of the Credit Agreement is hereby amended to
replace the word “Obligations” contained therein with the words “Guaranteed
Obligations”.
     (j) Replacement of References to “Lender Parties". The definition of the
term “Lender Parties” set forth in Section 1.01 of the Credit Agreement is
hereby deleted, and each reference in the Credit Agreement to “Lender Party” and

7



--------------------------------------------------------------------------------



 



“Lender Parties” is hereby amended to refer to “Secured Party” and “Secured
Parties, respectively.
     (k) Replacement of Certain References to “Closing Date”. All references to
the term “Closing Date” located in the following provisions of the Credit
Agreement shall be deemed to be deleted and replaced with the term “Amendment
No. 1 Effective Date”: the definitions of “Guarantee” and “Unrestricted
Subsidiary” in Section 1.01; and Sections 5.11, 6.14, 7.01(b), 7.02(f), 7.03(c),
7.05(f), 7.05(l) and 7.08(j).
     Section 3. Schedules and Exhibits.
     (a) Schedule 1.01B (Amendment No. 1 Effective Date Guarantors).
Schedule 1.01B to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.01B attached to the Company Supplemental Agreement.
     (b) Schedule 1.01D (Unrestricted Subsidiaries). Schedule 1.01D to the
Credit Agreement is hereby deleted in its entirety and replaced with
Schedule 1.01D attached to the Company Supplemental Agreement.
     (c) Schedule 5.06 (Litigation). Schedule 5.06 to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 5.06 attached to the
Company Supplemental Agreement.
     (d) Schedule 5.11 (Subsidiaries). Schedule 5.11 to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 5.11 attached to the
Company Supplemental Agreement.
     (e) Schedule 7.01 (Existing Liens). Schedule 7.01 to the Credit Agreement
is hereby deleted in its entirety and replaced with Schedule 7.01 attached to
the Company Supplemental Agreement.
     (f) Schedule 7.02 (Existing Investments). Schedule 7.02 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 7.02
attached to the Company Supplemental Agreement.
     (g) Schedule 7.03 (Existing Indebtedness). Schedule 7.03 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 7.03
attached to the Company Supplemental Agreement.
     (h) Schedule 7.08 (Transactions with Affiliates). Schedule 7.08 to the
Credit Agreement is hereby deleted in its entirety and replaced with
Schedule 7.08 attached to the Company Supplemental Agreement.
     (i) Schedule 7.09 (Existing Restrictions). Schedule 7.09 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 7.09
attached to the Company Supplemental Agreement.

8



--------------------------------------------------------------------------------



 



     (j) Exhibit E (Compliance Certificate). Exhibit E to the Credit Agreement
is hereby deleted in its entirety and replaced with the exhibit attached hereto
as Exhibit E.
     (k) Exhibit G (Subsidiary Guaranty). Exhibit G to the Credit Agreement is
hereby deleted in its entirety and replaced with the exhibit attached hereto as
Exhibit G.
     (l) Exhibit K (Company Supplemental Agreement). The exhibit that is
attached hereto as Exhibit K is hereby added as Exhibit K to the Credit
Agreement.
     (m) Exhibit L (Pledge Agreement). The exhibit that is attached hereto as
Exhibit L is hereby attached as Exhibit L to the Credit Agreement.
Section 4. Amendment to Article 2.
     (a) Mandatory Prepayments.
     (i) Section 2.06(b) of the Credit Agreement is hereby amended by
renumbering clauses (iii), (iv) and (v) thereof as clauses (iv), (v) and (vi),
respectively, and adding a new clause (iii) thereto that reads in full as
follows:
     ”(iii) Within ten Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrowers shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the first full fiscal year ended after the
Amendment No. 1 Effective Date) minus (B) the sum of (1) the amount of any
prepayments of the Term Loans made pursuant to Section 2.06(a) during the fiscal
year covered by such financial statements and (2) solely to the extent the
Revolving Credit Commitments are reduced pursuant to Section 2.07(a) in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any prepayments of the Revolving Credit Loans made pursuant to
Section 2.06(a) during the fiscal year covered by such financial statements;
provided that such percentage shall be reduced to (x) 25% if the Leverage Ratio
as of the end of such fiscal year was equal to or less than 3.50:1 and greater
than 3.00:1 and (y) 0% if (I) the Leverage Ratio as of the end of such fiscal
year was equal to or less than 3.00:1 or (II) the Excess Cash Flow for such year
was less than $10,000,000.”

9



--------------------------------------------------------------------------------



 



     (ii) The first sentence of the renumbered clause (iv) of Section 2.06(b) is
hereby amended to read in full as follows: “Each prepayment of Term Loans
pursuant to this Section 2.06(b) shall be applied ratably to each Class of the
Term Loans and in direct order of maturities to the principal repayment
installments of the Term Loans that are due after the date of such prepayment.”
     (iii) The renumbered clause (v) of Section 2.06(b) is hereby amended to
replace the words “pursuant to clauses (i) and (ii) of this Section 2.06(b)”
contained in the second and third lines thereof with the words “pursuant to
clauses (i), (ii) and (iii) of this Section 2.06(b)”.
     (iv) The renumbered clause (vi) of Section 2.06(b) is hereby amended to
replace the words “for purposes of this Section 2.06(b)(v)” contained in the
12th and 13th lines thereof with the words “for purposes of this
Section 2.06(b)(vi)”.
     (b) Repayment of Loans. Section 2.08(a) of the Credit Agreement is hereby
amended by replacing the word “Section 2.06(b)(iii)” contained in the fifth line
thereof with the word “Section 2.06(b)(iv)”.
     (c) Increase in Commitments.
     (i) Section 2.16(a) of the Credit Agreement is hereby amended by replacing
the words “shall not exceed $600,000,000” contained in the sixth line thereof
with the words “shall not exceed $2,100,000,000”.
     (ii) Section 2.16(f)(i) of the Credit Agreement is hereby amended to delete
the parenthetical clause contained in the sixth through eighth lines thereof and
replace it in its entirety with the following parenthetical clause: “(except
that the interest rate, amortization payment amounts and maturity date
applicable to any Additional Term Loan under an Additional Term Loan Tranche may
be as agreed by the Company and the applicable Lenders providing the additional
Term Commitments, provided that such amortization payment amounts and maturity
date shall be in accordance with the requirements of Section 2.16(b))”.
     Section 5. Amendments to Conditions Precedent.
     (a) Conditions to All Credit Extensions.
     (i) Section 4.02(a) of the Credit Agreement is amended hereby to add the
following proviso at the end thereof:
”; provided that the only representations involving eFunds and its Subsidiaries,
the making of which shall be a condition to the Loans made on Amendment No. 1
Effective Date, shall be (A) the

10



--------------------------------------------------------------------------------



 



representations and warranties made by or with respect to eFunds or its
Subsidiaries in the eFunds Merger Agreement as are material to the interests of
Lenders, but only to the extent that the Company has the right to terminate its
obligations under the eFunds Merger Agreement as a result of a breach of such
representations and warranties in the eFunds Merger Agreement and (B) the
representations and warranties set forth in Sections 5.02 (other than clause
(c)(ii) thereof), 5.04, 5.12 and 5.15 of this Agreement.”
     (ii) Section 4.02(b) of the Credit Agreement is hereby amended to read in
full as follows:
     ”(b) Subject to clause (a) above in the case of the Loans made on the
Amendment No. 1 Effective Date, no Default shall exist, or would result from
such Credit Extension or from the application of the proceeds therefrom.”
     Section 6. Amendments to Representations and Warranties.
     (a) Governmental Authorization; Other Consents. Section 5.03 of the Credit
Agreement is hereby amended to read in full as follows:1
     “Section 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required to be made or obtained by any Loan Party in connection with (a) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Pledge Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions, notices or filings, the failure
of which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.”
 

1   The additional language is italicized for ease of reference only.

11



--------------------------------------------------------------------------------



 



     (b) No Material Adverse Effect. Section 5.05(b) of the Credit Agreement is
hereby amended to replace the date “December 31, 2005” contained therein with
the date “December 31, 2006”.
     (c) Perfection. Article 5 of the Credit Agreement is hereby amended by
adding a new Section 5.15 thereto that reads in full as follows:
     “Section 5.15. Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for in the manner reasonably requested by the Administrative
Agent and are in full force and effect, and the Collateral Documents create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.”
     Section 7. Amendments to Affirmative Covenants.
     (a) Certificates; Other Information. Section 6.02(a) of the Credit
Agreement is hereby amended to replace the words “no later than five days”
contained in the first line thereof with the words “no later than five Business
Days”.
     (b) Use of Proceeds. Section 6.11 of the Credit Agreement is hereby amended
to redesignate clause (iii) thereof as clause (iv) and to add immediately prior
to such redesignated clause (iv) a new clause (iii) reading as follows: “,
(iii) to finance the eFunds Merger and the other eFunds Transactions”.
     (c) Covenant to Guarantee Guaranteed Obligations and Give Security.
Section 6.12 of the Credit Agreement is hereby amended to read in full as
follows:
     "Section 6.12. Covenant to Guarantee Guaranteed Obligations and Give
Security. (a) Cause the following Restricted Subsidiaries to guarantee the
Guaranteed Obligations (each a “Subsidiary Guarantor”): such Restricted
Subsidiaries as shall constitute (x) at least 95% of the Consolidated EBITDA of
the Company and its Domestic Subsidiaries (excluding, for the purposes of such
calculation, (1) all Unrestricted Subsidiaries, but including any Subsidiaries
that were, at one time, designated as Unrestricted Subsidiaries, but have been
redesignated as Restricted Subsidiaries pursuant to Section 6.14 and (2) all
Prohibited Restricted Subsidiaries described in the following sentence for so
long as the relevant Indebtedness remains outstanding) for the four fiscal
quarters

12



--------------------------------------------------------------------------------



 



most recently ended for which financial statements have been delivered pursuant
to Section 6.01 and (y) at least 95% of the Total Assets of the Company and its
Domestic Subsidiaries (excluding, for the purposes of such calculation, (1) all
Unrestricted Subsidiaries, but including any Subsidiaries that were, at one
time, designated as Unrestricted Subsidiaries, but have been redesignated as
Restricted Subsidiaries pursuant to Section 6.14 and (2) all Prohibited
Restricted Subsidiaries described in the following sentence for so long as the
relevant Indebtedness remains outstanding) as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 6.01. Notwithstanding the foregoing, (i) any Restricted
Subsidiary that is a guarantor of any Permitted Subordinated Indebtedness shall
also be required to be a Subsidiary Guarantor, (ii) no Subsidiary shall be
required to be a Subsidiary Guarantor if such Subsidiary is a Foreign Subsidiary
or a Domestic Subsidiary of a Foreign Subsidiary and (iii) no Restricted
Subsidiary that is prohibited from guaranteeing the Guaranteed Obligations
pursuant to documents governing any Indebtedness assumed in connection with a
Permitted Acquisition and not incurred in contemplation thereof (each, a
“Prohibited Restricted Subsidiary”) shall be required to become a Subsidiary
Guarantor for so long as such Indebtedness remains outstanding.
     (b) At the end of each fiscal quarter of the Company, the Company shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.12(a) to
become Subsidiary Guarantors and, within 60 days after the end of such fiscal
quarter (or such longer period as the Administrative Agent may agree in its
reasonable discretion), will at the Company’s expense:
     (i) Cause any new Subsidiary Guarantors (each, an “Additional Guarantor”)
to duly execute and deliver to the Administrative Agent a guaranty substantially
in the form of Exhibit G (either directly or via a guaranty supplement) or such
other form of guaranty or guaranty supplement to guarantee the Guaranteed
Obligations in form and substance reasonably satisfactory to the Administrative
Agent and the Company, it being understood and agreed that each Subsidiary that
is required to be a Subsidiary Guarantor on the Closing Date shall duly execute
and deliver to the Administrative Agent a Subsidiary Guaranty on the Closing
Date; provided that in connection with any acquisition of any Restricted
Company, if any Subsidiary that is not already a Subsidiary Guarantor shall be
required, pursuant to the provisions of Section 6.12(a) to become a Subsidiary
Guarantor, the Company shall, in each case at the Company’s expense and within
30 days of

13



--------------------------------------------------------------------------------



 



being so required, cause such Subsidiary to duly execute and deliver to the
Administrative Agent a Subsidiary Guaranty;
     (ii) Cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent a Pledge Agreement Supplement, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Pledge Agreement and other security documents in effect on the
Amendment No. 1 Effective Date), granting a Lien in substantially all of the
Equity Interests directly held by such Restricted Subsidiary, in each case
securing the Secured Obligations of such Additional Guarantor; provided that
(A) no more than 65% of the voting Equity Interests of any Foreign Subsidiary
that are held directly by a Loan Party shall be required to be pledged to
support the Secured Obligations (except to the extent such Equity Interests are
pledged to support obligations under any Permitted Subordinated Indebtedness);
(B) no Equity Interests of any Restricted Subsidiary which have been pledged to
secure Indebtedness of such Additional Guarantor assumed in connection with a
Permitted Acquisition that is secured by a Lien permitted by Section 7.01(p)
shall be required to be pledged, but only for so long as such Lien is in effect;
(C) no Equity Interests of any Foreign Subsidiary that are held directly by a
Foreign Subsidiary shall be required to be pledged to support the Secured
Obligations (except to the extent such Equity Interests are pledged to support
obligations under any Permitted Subordinated Indebtedness); (D) Equity Interests
in any Joint Venture which cannot be pledged without the consent of any third
party (and which such consent has not been obtained) shall not be required to be
pledged to support the Secured Obligations to the extent such restriction is
enforceable; and (E) Equity Interests of a Restricted Subsidiary shall not be
required to be pledged to support the Secured Obligations if the Administrative
Agent reasonably determines that the costs of obtaining the security interest in
such Equity Interests are unreasonably excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby;
     (iii) Cause such Additional Guarantor to deliver, to the extent required to
be pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Restricted Subsidiary accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank; and
     (iv) Take and cause such Additional Guarantor to take whatever action
(including the filing of Uniform Commercial Code financing statements, and
delivery of stock and membership

14



--------------------------------------------------------------------------------



 



interest certificates) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Pledge
Agreement Supplements and other security documents delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms.
     (c) (i) So long as the eFunds Bonds remain outstanding, no Equity Interests
of any Subsidiary of eFunds shall be pledged to support the Secured Obligations
and (ii) so long as the FNIS Notes remain outstanding, no Equity Interests of
any Subsidiary of the Company shall be pledged to support the Secured
Obligations to the extent that grant of a Lien on the same would result in
triggering additional financial reporting requirements under Rule 3-16 of
Regulation S-X under the 1934 Act upon securing the FNIS Notes (as contemplated
by Section 4.04 of the indenture governing the FNIS Notes, as in effect on the
Amendment No. 1 Effective Date); provided that, within 30 days, or such longer
period as the Administrative Agent may agree in its reasonable discretion, after
all such bonds or notes cease to be outstanding or any such Person ceases to be
so classified and restricted, the Borrowers shall cause each such Person that is
a Guarantor to comply with Section 6.12(b).
     (d) Within 45 days after the reasonable request therefor by the
Administrative Agent, or such longer period as the Administrative Agent may
agree in its reasonable discretion, the Borrowers shall, at the Borrowers’
expense, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in Section 6.12(b) in respect of foreign Equity Interests
as the Administrative Agent may reasonably request.
     (e) Notwithstanding anything to the contrary in this Agreement, to the
extent that the Company shall determine at any time that certain Restricted
Subsidiaries that are not required to be Subsidiary Guarantors pursuant to the
provisions of Section 6.12(a) above are parties to a Subsidiary Guaranty and/or
a Pledge Agreement, the Company shall be entitled to give notice to that effect
to the Administrative Agent whereupon such Restricted Subsidiaries shall no
longer be deemed to be Subsidiary Guarantors and the Administrative Agent shall
promptly release each such Restricted Subsidiary from its Subsidiary Guaranty
and any applicable Pledge Agreement (and release any liens granted on any
Collateral of such Restricted Subsidiary).
     (d) Further Assurances. Section 6.13 of the Credit Agreement is hereby
amended to read in full as follows:

15



--------------------------------------------------------------------------------



 



     "Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.”
     (e) Designation of Subsidiaries. Section 6.14 of the Credit Agreement is
hereby amended (i) to replace the words “a Joint Venture in existence on the
Closing Date that thereafter becomes a Subsidiary (an “Excluded Unrestricted
Subsidiary”)” contained in the third through fifth lines thereof, with the words
“(x) a Joint Venture in existence on the Amendment No. 1 Effective Date that
thereafter becomes a Subsidiary or (y) a Securitization Vehicle (each, an
“Excluded Unrestricted Subsidiary”)” and (ii) to replace the words “designation
of any Subsidiary as an Unrestricted Subsidiary” contained in the second
sentence thereof with the words “designation of any Subsidiary (other than a
Securitization Vehicle) as an Unrestricted Subsidiary”.
     Section 8. Amendment to Negative Covenants.
     (a) Liens.
     (i) Section 7.01(b) of the Credit Agreement is hereby amended to replace
the words “Liens existing on the Closing Date” contained in the first line
thereof with the words “Liens existing on the Amendment No. 1 Effective Date”.
     (ii) Section 7.01 of the Credit Agreement is hereby amended to add a new
sentence at the end of such section that reads in full as follows:
“Without limitation of the foregoing, in no event shall the Company or any of
its Restricted Subsidiaries create, incur, assume or suffer to exist any Lien
upon any of the Equity Interests in eFunds or any of its Subsidiaries (other
than under the Loan Documents) so long as the eFunds Bonds are outstanding.”
     (b) Investments.
     Section 7.02(n) of the Credit Agreement is hereby amended (x) to insert
after the words “the book value of the assets of an Unrestricted Subsidiary”
contained in the second and third lines thereof and after the words “the book
value of all Unrestricted Subsidiaries” contained in the seventh and eighth
lines thereof, the words “other than any Securitization Vehicle”; and (y) to
insert after the words “not to exceed” contained in the

16



--------------------------------------------------------------------------------



 



ninth and tenth lines thereof, the phrase “for all Unrestricted Subsidiaries
(other than Securitization Vehicles)”.
(c) Indebtedness.
     The proviso at the end of Section 7.03 of the Credit Agreement is hereby
amended to read in its entirety as follows: “provided that at the time of
incurrence or assumption of any Specified Debt described below, after giving
effect to such Specified Debt, the aggregate principal amount of all Specified
Debt shall not exceed the greater of $500,000,000 and 15% of Consolidated
Shareholders’ Equity. For purposes hereof, “Specified Debt” means, without
duplication, (A) any Indebtedness of a Loan Party that is secured by Liens
permitted to exist in reliance on any of clauses (n), (p) or (w) of Section 7.01
and (B) (1) any Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted to exist in reliance on any of clauses (g), (h), (w)(i) (but
only if the Liens securing such Indebtedness are permitted to exist in reliance
on any of clauses (n), (p) or (w) of Section 7.01) or (x) of this Section 7.03
(the “Excluded Debt”) and (2) any Guarantee of Excluded Debt permitted by this
Section 7.03.”
     (d) Dispositions. Section 7.05(f) of the Credit Agreement is hereby amended
by replacing the words “shall not exceed $50,00,000” contained in the second and
third lines thereof with the words “shall not exceed $100,000,000”.
     (e) Burdensome Agreements. Section 7.09 of the Credit Agreement is hereby
amended by replacing the words “exist on the date hereof” contained in clause
(i)(x) to the proviso thereto with the words “exist on the Amendment No. 1
Effective Date”.
     (f) Financial Covenants. The table set forth in Section 7.10(a) is hereby
amended to read in full as follows:

          Period Ending Date   Leverage Ratio  
December 31, 2006 through December 31, 2008
    4.0:1.0  
March 31, 2009 through December 31, 2009
    3.5:1.0  
March 31, 2010 and thereafter
    3.25:1.0  

     Section 9. Amendments to Events of Default and Remedies.
     (a) Events of Default. Section 8.01 of the Credit Agreement is hereby
amended by replacing the period at the end of clause (j) thereof with “; or” and
adding a new clause (k) thereof that reads in full as follows:

17



--------------------------------------------------------------------------------



 



     ”(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 15(a) of Amendment No. 1 or Section 6.12 hereof shall for
any reason (other than pursuant to the terms thereof including as a result of a
transaction permitted under Section 7.05) cease to create a valid and perfected
first priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection or priority (other
than in an informational notice delivered to the Administrative Agent), except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates or
other possessory collateral actually delivered to it representing securities or
other collateral pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements, continuation statements or equivalent
filings.”
     Section 10. Amendments to Agent Provisions.
     (a) Appointment and Authorization of Agents. Section 9.01 of the Credit
Agreement is hereby amended by adding a new clause (c) thereto that reads in
full as follows:
     ”(c) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.”
     (b) Delegation of Duties. Section 9.02 of the Credit Agreement is hereby
amended by inserting the following parenthetical clause after the words “duties
under this Agreement or any other Loan Document” contained therein: “(including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder)”.

18



--------------------------------------------------------------------------------



 



     (c) Liability of Agents. Section 9.03 of the Credit Agreement is hereby
amended by inserting the following clause after the words “or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document,” contained in 9th through 11th lines thereof: “or the
perfection or priority of any Lien or security interest created or purported to
be created under the Collateral Documents,”.
     (d) Successor Agents. The 6th and 7th sentences of Section 9.09 of the
Credit Agreement is hereby amended to read in full as follows:
     “If no successor agent has accepted appointment as the Administrative Agent
by the date which is 30 days following the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or an L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.”
     (e) Collateral and Guaranty Matters. Section 9.11 of the Credit Agreement
is amended to read in full as follows:
     “Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent:
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) Secured Hedging Obligations, (B) Cash Management Obligations, (C) FNIS Notes
Obligations and (D) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (or
provision therefor in full in a manner reasonably satisfactory to each L/C
Issuer), (ii) that is sold or to be sold as part of or in connection with any
sale permitted

19



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document to any Person other than a Loan
Party, (iii) subject to Section 11.01, if approved, authorized or ratified in
writing by the Required Lenders, or (iv) owned by a Guarantor upon release of
such Guarantor from its obligations under its Guaranty pursuant to clause
(b) below; and
     (b) to release any Guarantor from its obligations under any Loan Document
to which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Permitted Subordinated Indebtedness unless and until such
Guarantor is (or is being simultaneously) released from its guarantee with
respect to such Permitted Subordinated Indebtedness.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Loan Documents pursuant to this Section 9.11. In
each case as specified in this Section 9.11, the Administrative Agent will, at
the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.”
     (f) Appointment of Supplemental Administrative Agents. Section 9.13 of the
Credit Agreement is hereby amended by renumbering subsection (b) thereof as
subsection (c) and inserting a new subsection (b) that reads in full as follows:
     ”(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article

20



--------------------------------------------------------------------------------



 



9 and of Section 9.07 (obligating the Borrowers to pay the Administrative
Agent’s expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.”
     Section 11. Amendments to Guaranty.
     (a) Guaranty. The first sentence of Section 10.01 of the Credit Agreement
is hereby amended to read in its entirety as follows:
“Each Borrower (other than a Designated Borrower that is a Foreign Subsidiary)
hereby guarantees the punctual payment when due, whether at scheduled maturity
or by acceleration, demand or otherwise, of all of its Guaranteed Obligations
(each Borrower in its capacity as guarantor under this Article 10, a “Guarantor
Party”).”
     (b) Guaranty Absolute. Section 10.03 of the Credit Agreement is hereby
amended (i) to renumber clauses (d), (e), (f) and (g) thereof as clauses (e),
(f), (g) and (h), respectively, (ii) to replace clause (c) thereof with the
following clause (c) and (iii) to insert a new clause (d) that reads in full as
follows:
     ”(c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of its Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any Loan
Party under the Loan Documents or any other assets of any Loan Party or any of
its Subsidiaries;”.
     (c) Waiver and Acknowledgments.
     (i) Section 10.04(a) of the Credit Agreement is hereby amended to replace
the clause “any requirement that any Lender Party exhaust any right or take any
action against any Loan Party or any other Person” contained at the end thereof
with the following clause: “any requirement that any Secured Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
Collateral”.

21



--------------------------------------------------------------------------------



 



     (ii) Section 10.04(c) of the Credit Agreement is hereby amended to insert
after the words “to proceed against any of the other Loan Parties, any other
guarantor or any other Person” contained in the fifth and sixth lines therein
the words “or any Collateral”.
     (d) Subrogation. Section 10.05 of the Credit Agreement is hereby amended by
(i) adding after the words “against any other Loan Party or any other insider
guarantor” contained in the 8th line of the first sentence thereof the words “or
any Collateral” and (ii) adding the following clause at the end of the second
sentence thereof: “, or to be held as Collateral for any of such Guarantor
Party’s Guaranteed Obligations or other amounts payable by it under this Article
10 thereafter arising”.
     Section 12. Amendments to Miscellaneous Provisions.
     (a) Amendments, Etc.
     (i) Clause (ii)(B) to the first proviso to Section 11.01(a) of the Credit
Agreement is hereby amended to read in full as follows:
     ”(B) release all or substantially all of the Collateral in any transaction
or series of related transactions, or release all or substantially all of the
value of the Guaranty”.
     (ii) The second proviso to Section 11.01(a) of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (4) thereto,
(ii) renumbering clause (5) thereto as clause (6) and inserting after the words
“the Fee Letters” contained in such clause (6) the words “and the eFunds Fee
Letter” and (iii) inserting a new clause (5) that reads in full as follows:
     ”(5) no amendment, waiver or consent shall alter the allocation of payments
set forth in Section 2.06(b)(iv) between the Classes of Term Loans without the
consent of Lenders having more than 50% of the outstanding principal amount of
each Class of Term Loans affected thereby, voting as separate classes; and”.
     (iii) Section 11.01(e) of the Credit Agreement is hereby amended to insert
the words “of any Class” after the words “to permit the refinancing of all
outstanding Term Loans” contained in the third and fourth lines thereof.
     (iv) Section 11.01(f) of the Credit Agreement is hereby amended (i) to
replace the words “by one or more Lenders (the “Consenting Lenders”)” contained
in the fourth line thereof with the words “by the Required Lenders” and (ii) to
replace all other references to

22



--------------------------------------------------------------------------------



 



“Consenting Lenders” contained therein with the words “Required Lenders”.
     (v) Section 11.04 of the Credit Agreement is hereby amended to insert the
following sentence after the end of the first sentence thereof:
“The foregoing costs and expenses shall include all search and filing charges
relevant to the Collateral and fees and taxes related thereto, and the related
reasonable out-of-pocket expenses incurred by any Agent.”
     (vi) Section 11.07(d)(i) of the Credit Agreement is hereby amended to
replace the dollar amount “$10,000,000” contained therein with the dollar amount
“$1,000,000”.
     (vii) Section 11.07(f) of the Credit Agreement is hereby amended to insert
after the words “any amendment, waiver or other modification described in
Section 11.01(a)(i)” contained in 13th and 14th lines thereof the words “or
Section 11.01(a)(ii)”.
     Section 13. Amendment of Subsidiary Guaranty. The parties hereto agree that
the Subsidiary Guaranty dated as of January 18, 2007 shall be amended to reflect
the terms set forth in the form of Subsidiary Guaranty attached hereto as
Exhibit G (such amendment being referred to herein as the "Subsidiary Guaranty
Amendment”).
     Section 14. Representations and Warranties. The Company, as a Borrower
under the Credit Agreement, hereby represents and warrants to the Agents and the
Lenders as follows:
     (a) Authorization; No Contravention. The execution, delivery and
performance by the Company of this Amendment are (a) within the Company’s
corporate or other powers, (b) have been duly authorized by all necessary
corporate, shareholder or other organizational action, and (c) do not and will
not (i) contravene the terms of any of the Company’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01 of the Credit
Agreement), or require any payment to be made under any (A) documentation
governing any Permitted Subordinated Indebtedness, (B) any other Contractual
Obligation to which the Company is a party or affecting the Company or the
properties of the Company or any of its Subsidiaries or (C) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject; or
(iii) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

23



--------------------------------------------------------------------------------



 



     (b) Binding Effect. This Amendment has been duly executed and delivered by
the Company. This Amendment constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.
     Section 15. Conditions To Effectiveness of Amendment. This Amendment shall
become effective upon the satisfaction of the following conditions (the
“Amendment No. 1 Effective Date”):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, or electronic copies or facsimiles followed promptly by
originals (unless otherwise specified), each properly executed by a Responsible
Officer of the applicable Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:
     (i) executed counterparts of this Amendment from the Company and the
Required Lenders;
     (ii) a guaranty substantially in the form of Exhibit G (either directly or
via a guaranty supplement) or such other form of guaranty or guaranty supplement
to guarantee the Guaranteed Obligations in form and substance reasonably
satisfactory to the Administrative Agent and the Company, duly executed by
eFunds, it being agreed that for so long as the eFunds Bonds are outstanding,
eFunds shall guarantee such obligations only up to an amount that is permitted
by the indenture governing the eFunds Bonds;
     (iii) executed counterparts of the Subsidiary Guaranty Amendment and the
Company Supplemental Agreement (together with all schedules contemplated
thereby, which schedules shall be reasonably satisfactory to the Administrative
Agent);
     (iv) the Pledge Agreement, duly executed by each Loan Party together with:
     (A) certificates representing any certificated Pledged Equity referred to
therein accompanied by undated stock powers executed in blank,
     (B) a completed Perfection Certificate in the form attached hereto as Annex
B dated the Amendment No. 1 Effective Date and executed by a Responsible Officer
of each Loan Party (or such other form as may be reasonably acceptable to the
Administrative Agent); and

24



--------------------------------------------------------------------------------



 



     (C) evidence reasonably satisfactory to the Administrative Agent that the
Liens (if any) indicated on a lien search with respect to each Loan Party in the
jurisdiction where such Loan Party is located (within the meaning of Section
9-307 of the Uniform Commercial Code as in effect in the State of New York)
either (1) with respect to the Company and its subsidiaries existing prior to
the time of the eFunds Merger, are permitted by Section 7.01 or (2) with respect
to eFunds and its subsidiaries existing at the time of the eFunds Merger, are
disclosed on the schedules to the eFunds Merger Agreement or are otherwise
permitted to exist by the eFunds Merger Agreement without giving the Company the
right to refuse to close on the eFunds Merger as a result of the existence of
such Liens;
     (v) evidence (in form reasonably satisfactory to the Administrative Agent)
of the identity, authority and capacity of each Responsible Officer of each Loan
Party executing this Amendment, the Subsidiary Guaranty Amendment or Subsidiary
Guaranty, the Company Supplemental Agreement or any Collateral Document on the
Amendment No. 1 Effective Date;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;
     (vii) opinions of counsel to the Company addressed to each Agent and each
Lender providing legal opinions substantially similar to those set forth on
Annex C hereto (with standard exceptions and qualifications reasonably
acceptable to the Administrative Agent);
     (viii) a certificate signed by a Responsible Officer of the Company
certifying as to the satisfaction of the conditions set forth in Section 15(f)
and (g) of this Amendment;
     (ix) a certificate attesting to the Solvency of the Company and the
Restricted Subsidiaries (taken as a whole) after giving effect to the eFunds
Transactions, this Amendment and each of the other transactions contemplated to
occur on the Amendment No. 1 Effective Date from the chief financial officer,
treasurer or assistant treasurer of the Company; and
     (x) copies (certified to be true and complete by the Company) of any
amendments to the eFunds Merger Agreement and the disclosure schedules thereto.
     (b) All fees and expenses required to be paid on or before the Amendment
No. 1 Effective Date shall have been paid in full in cash.

25



--------------------------------------------------------------------------------



 



     (c) The eFunds Merger Agreement and any material agreement relating thereto
shall not have been altered, amended or otherwise changed or supplemented in a
manner material and adverse to the Lenders or any condition therein waived in a
manner material and adverse to the Lenders, in each case without the consent of
the Arrangers (which shall not be unreasonably withheld or delayed). The eFunds
Merger shall have been consummated, or substantially concurrently consummated,
in accordance with the terms of the eFunds Merger Agreement.
     (d) There shall not have occurred between December 31, 2006 and the
Amendment No. 1 Effective Date any event, occurrence, change, state of
circumstances or condition which, individually or in the aggregate has had or is
reasonably likely to have a “Material Adverse Effect” (as defined in the eFunds
Merger Agreement and set forth for ease of reference in the annex attached
hereto as Annex A).
     (e) The Lenders shall have received (i) audited consolidated financial
statements of eFunds for the fiscal year ended December 31, 2006 and (ii) such
financial information for periods ending after December 31, 2006 as shall be
publicly available prior to the Amendment No. 1 Effective Date (or as may be
otherwise delivered to the Company pursuant to the eFunds Merger Agreement). The
Lenders shall have received pro forma consolidated financial statements as to
the Company and its Subsidiaries, and forecasts of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Amendment No. 1 Effective Date and on an annual basis for each
year thereafter until the Maturity Date.
     (f) The representations and warranties of the Company contained in
Section 14 of this Amendment and the representations and warranties of the
Company and each other Borrower contained in Article 5 of the Credit Agreement
and in the other Loan Documents shall be true and correct in all material
respects on and as of the Amendment No. 1 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided that the only representations involving eFunds and its
Subsidiaries, the making of which shall be a condition to the effectiveness of
this Amendment, shall be (A) the representations and warranties made by or with
respect to eFunds or its Subsidiaries in the eFunds Merger Agreement as are
material to the interests of Lenders, but only to the extent that the Company
has the right to terminate its obligations under the eFunds Merger Agreement as
a result of a breach of such representations and warranties in the eFunds Merger
Agreement and (B) the representations and warranties set forth in Sections 5.02
(other than clause (c)(ii) thereof), 5.04, 5.12 and 5.15 of the Credit Agreement
(as amended by this Amendment).

26



--------------------------------------------------------------------------------



 



     (g) Subject to clause (f) above, no Default shall exist with respect to the
Company and its Subsidiaries at the time of, or after giving effect to, the
eFunds Transactions and this Amendment.
     Section 16. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. This Amendment
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.
[The remainder of this page is intentionally blank.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:   /s/ Jennifer F. Alvarado         Name:   Jennifer F. Alvarado      
  Title:   Vice President and Assistant Treasurer     

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
      By:   /s/ Robert Anastasio         Name:   Robert Anastasio        
Title:   Vice President     

            Name of Lender:
      By:               Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
Definition of “Material Adverse Effect” in eFunds Merger Agreement
     "Material Adverse Effect” means any material adverse change in or effect on
the business, financial condition, assets, liabilities or results of operations
of the eFunds and its Subsidiaries taken as a whole, other than any change or
effect arising out of or resulting from (a) a decrease in the market price of
shares of eFunds Common Stock (provided that any underlying cause of such
decline may be considered in determining whether there may be a Material Adverse
Effect), (b) general political, economic or business conditions globally or in
the United States or any country or region in which eFunds does business or any
changes therein, (c) general financial, credit or capital market conditions,
including interest rates or exchange rates, or any changes therein, (d) changes
in general legal, tax or regulatory conditions in the United States or any other
countries or regions in which eFunds does business, (e) changes in U.S. GAAP or
authoritative interpretations thereof, and changes in applicable law and related
rules or regulations, (f) acts of war (whether or not declared), the
commencement, continuation or escalation of a war, acts of armed hostility,
sabotage or terrorism or other international or national calamity or any
material worsening of such conditions threatened or existing as of the date of
this Agreement, (g) any change or effect generally affecting the industries or
business segments in which eFunds operates, (h) any hurricane, earthquake,
flood, or other natural disasters or acts of God, (i) the announcement of the
eFunds Merger Agreement, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, vendors, lenders,
investors, joint venture partners or employees (but not any litigation resulting
from such announcement), (j) any action by the Company or any of its Affiliates
prior to the date of the eFunds Merger Agreement or (k) any action or omission
by eFunds at the request or direction of the Company, provided that any change
or effect arising out of or resulting from the matters described in items
(b) through (h) of this definition shall not be excluded to the extent that such
change or effect disproportionately affects eFunds as compared to the majority
of persons engaged in the industries in which eFunds operates.

 



--------------------------------------------------------------------------------



 



ANNEX B
PERFECTION CERTIFICATE
     Reference is made to the Credit Agreement dated as of January 18, 2007 (as
amended by Amendment No. 1, dated July 30, 2007 and effective as of the
Amendment Effective Date (“Amendment No. 1”), and as otherwise amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Fidelity National Information Services, Inc. (the “Company”),
certain Subsidiaries of the Company party thereto (each, a “Designated Borrower”
and, together with the Company, the “Borrowers” and, each, a “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swing Line Lender and L/C Issuer, and Bank of
America, N.A., as Swing Line Lender.
     Each of the undersigned (each a “Grantor”), hereby certifies the following
(with respect to itself) to the Administrative Agent and each other Secured
Party as follows:

1.   Set forth in columns 1, 2, 3 and 4, respectively, of Schedule 1 hereto is
the current exact legal name of each Grantor, as well as its type of legal
entity (and any change in such type since August 1, 2002), its jurisdiction of
organization (and any change in such jurisdiction since August 1, 2006), and, if
applicable, any organizational identification number issued to such Grantor by
such jurisdiction.   2.   Set forth in column 5 of Schedule 1 hereto is each
other legal name that has been used by each Grantor since August 1, 2002
(excluding the names of any legal entities that have been merged or consolidated
into Grantor).   3.   Set forth in column 6 of Schedule 1 hereto, is the legal
name of each other entity that has been merged or consolidated into the Grantor
since: (i) August 1, 2002, if the entity merged or consolidated into the Grantor
was organized under the laws of the same jurisdiction as the Grantor; and
(ii) August 1, 2006, if the entity merged or consolidated into the Grantor was
organized under the laws of a jurisdiction different than that of the Grantor
(and in which case such different jurisdiction is also listed).   4.   Set forth
in column 7 of Schedule 1 hereto, is the legal name of each entity (and its
jurisdiction of organization) in regard to which all, or substantially all, of
its assets were acquired by the Grantor (other than through a merger or
consolidation) since August 1, 2002.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this certificate as
of ______, 2007.
[Signature blocks for all Grantors to be added]

2



--------------------------------------------------------------------------------



 



ANNEX B
SCHEDULE 1

                                                      (2)     (3)     (4)      
      (6)         (1)   Entity     Jurisdiction of     Organizational     (5)  
  Mergers and     (7)   Grantor Name   Type1     Organization     ID Number    
Prior Names     Consolidations     Asset Acquisitions  
 
                                               

 

1   Entity Types: corporation (C); limited liability company (LLC); general
partnership (GP); and limited partnership (LLP).





--------------------------------------------------------------------------------



 



ANNEX C

1.   Each of the Loan Parties is a [corporation, limited liability company or
limited partnership (as applicable)] validly existing under the laws of the
_____________. The opinion in the immediately preceding sentence is based solely
upon review of copies of certificates issued by the _____________ of the State
of ____________ for each of the Loan Parties, and is limited to the meaning
ascribed to such certificates by the State of _____________ and to the status of
each of the Loan Parties on the date of the certificate relating to it.   2.  
Each of the Loan Parties has the [corporate, limited liability company or
limited partnership (as applicable)] power and authority to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder.   3.   Each of the Loan Parties has duly authorized the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder.   4.   The execution and delivery by each of the
Loan Parties of each Loan Document to which it is a party does not, and if each
of the Loan Parties were now to perform its obligations thereunder such
performance would not, result in any violation of the Organizational Documents
of the Loan Parties or the [applicable organizational statute].   5.   The Loan
Parties have executed and delivered the Loan Documents to which they are
parties.   6.   Each of the Loan Documents to which a Loan Party is a party
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms.   7.   The
execution and delivery by each Loan Party of the Loan Documents to which it is a
party and the performance by such Loan Party of its obligations thereunder (if
such Loan Party were to perform its obligations on the date hereof) do not:
(i) constitute a default under or violate any of the terms, conditions or
provisions of any document, agreement or other instrument identified on
Schedule A hereto; (ii) violate any applicable [State] or federal law or
regulation which, in our experience, is typically applicable to [corporations,
limited liability companies, or limited partnerships (as applicable)] in
relation to transactions of the type contemplated by the Loan Documents;
(iii) violate any judgment, writ, injunction, decree, order or ruling of any
court or governmental authority binding on any Loan Party named therein of which
we have knowledge; or (iv) result in or require the creation or imposition of
any Lien on any asset of any Loan Party under any of the documents, agreements
and other instruments identified on Schedule A hereto.

8.   No consent, approval, waiver, license or authorization or other action by
or filing with any [State] or federal governmental authority is required in
connection with the execution and delivery by any Loan Party of the Loan
Documents to which it is a party or the





--------------------------------------------------------------------------------



 



    performance by any Loan Party of its obligations thereunder on the date
hereof, except for those already obtained and in full force and effect.   9.  
No Loan Party is an “investment company” and none of the Loan Parties is a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.   10.   The making of the Credit
Extensions under the Credit Agreement, and the use of proceeds thereof, do not
violate Regulations T, U or X of the Board of Governors of the Federal Reserve
System.   11.   The Pledge Agreement is effective to create, in favor of the
Collateral Agent for the benefit of the Secured Parties, as security for the
Secured Obligations, a valid security interest (the “Article 9 Security
Interest”) in the right, title and interest of each Loan Party executing such
Pledge Agreement as a “grantor” in that portion of the Collateral (as defined in
the Pledge Agreement) described therein in which a security interest may be
created pursuant to Article 9 of the Uniform Commercial Code (the “Article 9
Collateral”) as in effect in the [State] on the date hereof (the “UCC”).   12.  
To the extent that the filing of a Uniform Commercial Code financing statement
in the [State] is effective under the UCC to perfect a security interest in the
Article 9 Collateral, the Article 9 Security Interest in the Article 9
Collateral will be perfected upon the filing of Uniform Commercial Code
financing statements in the forms attached hereto as Exhibit A (the “Financing
Statements”) in the filing office located in the [State] that is indicated
thereon.   13.   Assuming that the certificates evidencing the “Pledged Equity”
specifically listed on Schedule II to the Pledge Agreement (in either bearer
form or registered form), in each case indorsed by an appropriate person in
blank or accompanied by instruments of transfer or assignment in blank duly
executed by an appropriate person, have been delivered on or prior to the date
hereof to the Collateral Agent, and have been continuously held by the
Collateral Agent since such delivery, in each case in the [State], then, on the
date hereof: (i) such security interest is perfected; (ii) the Collateral Agent
has, for the benefit of the Secured Parties, control (within the meaning of
Section 8-106 of the UCC) of such Pledged Equity; and (iii) assuming the absence
of notice of any adverse claim (as defined in Sections 8-102(a)(1) and 8-105 of
the UCC) thereto on the part of any Secured Party, the Collateral Agent will be
a protected purchaser (within the meaning of Section 8-303(a) of the UCC) of
such security interest in such Pledged Equity.





--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______, ____
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of January 18,
2007 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Fidelity National
Information Services, Inc., a Georgia corporation (the “Company”), the
Designated Borrowers from time to time party thereto, each lender party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and Bank of America, N.A., as Swing Line Lender.
     The undersigned, a Responsible Officer of the Company, hereby certifies as
of the date hereof that he/she is the _______________ of the Company, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on the behalf of the Company and its Restricted
Subsidiaries, and hereby certifies on behalf of the Company that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company and its Subsidiaries ended as of the above date, together with the
report and opinion of the independent certified public accountant required by
such Section.
[Use following paragraph 1 for fiscal quarter financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
     2. To the knowledge of the undersigned Responsible Officer, the Company has
caused to be made, a review of the activities of the Company and its Restricted
Subsidiaries in regard to the matters relevant to this Compliance

E-1



--------------------------------------------------------------------------------



 



Certificate during such fiscal period and has required that the results thereof
be reported to the undersigned Responsible Officer.
[select one:]
     [To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, no Default has occurred during such
fiscal period and is continuing on the Financial Statement Date.]
–or–
     [To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, the following is a list of each
Default (and its nature and status) that has occurred during such fiscal period
and is continuing on the Financial Statement Date:]
     3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.02(b).
     4. Attached hereto as Schedule 3 is a description of all events, conditions
or circumstances during the fiscal quarter ended as of the above date requiring
a mandatory prepayment under Section 2.06(b) of the Agreement (excluding any
event regarding which the Company has notified the Administrative Agent that the
Company intends to reinvest the Net Cash Proceeds thereof, provided that either
such reinvestment has been made or the time permitted for such reinvestment has
not expired during such period), in each case as required by Section 6.02(f) of
the Agreement.
     5. The aggregate principal amount of the Swing Line Loans and Revolving
Credit Loans that were drawn for the purpose of credit card settlements and
outstanding on the Financial Statement Date is $______, of which $______ (the
“Repaid Amount”) was repaid within three Business Days after the Financial
Statement Date, and the Total Indebtedness set forth in Schedule 2 has been
reduced by the Repaid Amount.
     [Include the following paragraph 6 if proceeds of Dispositions of assets
pursuant to Section 7.05(l)(ii), Section 7.05(q) or Section 7.05(s) of the
Agreement or proceeds of Casualty Events were deducted from Excess Cash Flow
during the relevant period]
     6. The following sum was deducted from Excess Cash Flow for the fiscal year
ending on the Financial Statement Date pursuant to clause (vi) of the definition
of “Excess Cash Flow”: $______.

E-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate on behalf of the Company as of ________________.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:           Name:           Title:      

E-3



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
to the Compliance Certificate
[Audited or unaudited financial statements required by Section 6.01(a) or (b) of
the Agreement]

E-4



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year ended                                           (“Financial
Statement Date”)
“Subject Period” means the four consecutive fiscal quarters ending on the
Financial Statement Date.
All Section references refer to the Agreement.

         
I. Section 7.11(a)—Leverage Ratio1
       
 
       
A. Consolidated EBITDA of the Consolidated Companies
       
 
       
1. Consolidated Net Income:
  $    
 
     
 
       
2. The sum of the amount which, in the determination of Consolidated Net Income
for such period, was deducted for, without duplication:
       
 
       
(i)        total interest expense:
  $    
 
     
 
       
(ii)       income, franchise and similar taxes:
  $    
 
     
 
       
(iii)      depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs):
  $    
 
     
 
       
(iv)      letter of credit fees:
  $    
 
     
 
       
(v)       non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Subsidiaries pursuant to a written plan or agreement or
the treatment of such options under variable plan accounting:
  $    
 
     
 
       
(vi)      extraordinary charges:
  $    
 
     
 
       
(vii)     non-cash amortization (or write offs) of financing costs (including
debt discount, debt issuance costs and commissions and other fees associated
with Indebtedness, including the Loans):
  $    
 
     

 

1   Calculated as of the end of any fiscal quarter of the Company for the
Subject Period.

E-5



--------------------------------------------------------------------------------



 



         
(viii)    cash expenses incurred in connection with the Certegy Merger,
Reorganization, the eFunds Transactions, or, to the extent permitted under the
Agreement, any Investment permitted under Section 7.02 (including any Permitted
Acquisition), Equity Issuance or Debt Issuance (in each case, whether or not
consummated):
  $    
 
     
 
       
(ix)      losses realized upon the Disposition of property or assets outside of
the ordinary course of business:
  $    
 
     
 
       
(x)       to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition:
  $    
 
     
 
       
(xi)      to the extent covered by insurance, expenses with respect to liability
or casualty events or business interruption:
  $    
 
     
 
       
(xii)     management fees permitted under Section 7.08(d):
  $    
 
     
 
       
(xiii)    non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with the Certegy Merger, the Reorganization, the eFunds Merger or any
Investment permitted under Section 7.02 (including any Permitted Acquisition):
  $    
 
     
 
       
(xiv)    non-cash losses from Joint Ventures and non-cash minority interest
reductions:
  $    
 
     
 
       
(xv)     fees and expenses in connection with exchanges or refinancings
permitted by Section 7.11:
  $    
 
     
 
       
(xvi)    (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted in clause (xvi)(C)) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $30,000,000 during any fiscal year:
  $    
 
     
 
       
(xvii)  other expenses or charges reducing Consolidated Net Income which do not
represent a cash item in such period or any future period:
  $    
 
     
 
       
Total
  $    
 
     
 
       
3. The sum of the amount which, in the determination of Consolidated Net Income,
has been included for:
       

E-6



--------------------------------------------------------------------------------



 



         
(i)         non-cash gains (other than with respect to cash actually received)
and extraordinary gains:
  $    
 
     
 
       
(ii)       gains realized upon the Disposition of property outside of the
ordinary course of business:
  $    
 
     
 
       
Total
  $    
 
     
 
       
4. Unrealized losses/gains in respect of Swap Contracts:
  $    
 
     
 
       
5. Consolidated EBITDA (Line I.A.1 + Total for I.A.2 - Total for I.A.3 (+/-)
Line I.A.4)
  $    
 
     
 
       
B. Total Indebtedness at the Financial Statement Date
       
 
       
1. The aggregate Outstanding Amount of all Loans, the aggregate undrawn amount
of all outstanding trade Letters of Credit and all Unreimbursed Amounts:2
  $    
 
     
 
       
2. The sum of the following other Indebtedness of the Consolidated Companies, in
each case other than Specified Non-Recourse Indebtedness:3
       
 
       
(i)       all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments or
agreements:
  $    
 
     
 
       
(ii)      the maximum available amount of all letters of credit (including
standby and commercial) and bankers’ acceptances, in each case solely to the
extent drawn and unreimbursed:
  $    
 
     

 

2   The amount to be reported on Item 1 shall be reduced by the Repaid Amount
referred in paragraph 5 of the Compliance Certificate (i.e. the amount of any
outstanding Swing Line Loans and Revolving Credit Loans drawn for the purpose of
credit card settlements that were repaid within three Business Days after the
Financial Statement Date).   3   Item 2 shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is non-recourse to such
Person.

E-7



--------------------------------------------------------------------------------



 



         
(iii)    all obligations to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet, and (iii) any earn-out obligation that
appears in the liabilities section of the balance sheet, to the extent
(A) indemnified for the payment thereof by a solvent Person reasonably
acceptable to the Administrative Agent or (B) amounts to be applied to the
payment therefore are in escrow):
  $    
 
     
 
       
(iv)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse (the amount for purposes of this Item (iv) shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith):
  $    
 
     
 
       
(v)      all Attributable Indebtedness:
  $    
 
     
 
       
(vi)     all indebtedness or similar financing obligations under any
Securitization Financing:
  $    
 
     
 
       
(vii)    all Guarantees of the Consolidated Companies of any of items
(i) through (vi):
  $    
 
     
 
       
Subtotal:
  $    
 
     
 
       
3. Total Indebtedness (Item 1 + Subtotal for Item 2):4
  $    
 
     
 
       
Leverage Ratio (Line I.B.3 ÷ Line I.A.5)
    __: 1.00  

 

4   To be reduced, in the case of any Indebtedness of a Majority-Owned
Subsidiary, by an amount directly proportional to the amount by which
Consolidated EBITDA determined pursuant to Section I.A. above was reduced
(including through the calculation of Consolidated Net Income) by the
elimination of a minority interest in such Majority-Owned Subsidiary owned by a
Person other than a Consolidated Company.

E-8



--------------------------------------------------------------------------------



 



     Maximum permitted:

          Period Ending Date   Leverage Ratio
December 31, 2006 through December 31, 2008
    4.0:1.0  
March 31, 2009 through December 31, 2009
    3.5:1.0  
March 31, 2010 and thereafter
    3.25:1.0  

E-9



--------------------------------------------------------------------------------



 



         
II. Section 7.11(b)—Interest Coverage Ratio5
       
 
       
A. Consolidated EBITDA of the Consolidated Companies (Line I.A.5 above):
  $    
 
     
 
       
B. Consolidated Interest Charges of the Consolidated Companies for the Subject
Period, which is the amount payable with respect to:
       
 
     
 
       
1.  total interest expense payable in cash plus pay-in-kind interest in respect
of all obligations (in each case other than Specified Non-Recourse Indebtedness)
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or similar instruments or agreements (including the interest
component under Capitalized Leases, but excluding, to the extent included in
interest expense, (i) fees and expenses associated with the consummation of the
Transaction, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated) and (v) amortization of deferred
financing costs):
  $    
 
     
 
       
2.  interest income with respect to Cash on Hand:
  $    
 
     
 
       
Consolidated Interest Charges Total (Line II.B.1 - Line II.B.2)
       
 
     
 
       
Interest Coverage Ratio (Line II.A.5 ÷ Line II.B)
    __:1.00  
 
     

     Minimum required:

          Period Ending Date   Interest Coverage Ratio
December 31, 2006 through December 31, 2008
    3.50:1  
March 31, 2009 and thereafter
    4.00:1  

 

5   Calculated as of the end of any fiscal quarter of the Company for the four
fiscal quarters ending on the Financial Statement Date.

E-10



--------------------------------------------------------------------------------



 



SCHEDULE 3
to the Compliance Certificate
(Items required by Section 6.02(f) of the Agreement)
Mandatory Prepayment Events:

 



--------------------------------------------------------------------------------



 



EXHIBIT G
SUBSIDIARY GUARANTY
Dated as of [  ], 2007
From
THE SUBSIDIARY GUARANTORS NAMED HEREIN
and
THE ADDITIONAL SUBSIDIARY GUARANTORS REFERRED TO HEREIN
as Subsidiary Guarantors
in favor of
THE GUARANTEED PARTIES REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page            
SECTION 1. Guaranty; Limitation of Liability
    1  
SECTION 2. Guaranty Absolute
    2  
SECTION 3. Waivers and Acknowledgments
    4  
SECTION 4. Subrogation
    5  
SECTION 5. Payments Free and Clear of Taxes, Etc.
    5  
SECTION 6. Covenants
    6  
SECTION 7. Amendments, Release of Subsidiary Guarantors, Etc.
    6  
SECTION 8. Guaranty Supplements
    6  
SECTION 9. Notices, Etc.
    7  
SECTION 10. No Waiver; Remedies
    7  
SECTION 11. Right of Set-off
    7  
SECTION 12. Continuing Guaranty; Assignments under the Credit Agreement
    8  
SECTION 13. Execution in Counterparts
    8  
SECTION 14. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.
    8  

Exhibit A — Guaranty Supplement

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY
     SUBSIDIARY GUARANTY dated as of [  ], 2007 (this “Guaranty”) made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Subsidiary Guarantors (as defined in Section 8)
(such Persons so listed and the Additional Subsidiary Guarantors being,
collectively, the “Subsidiary Guarantors” and, individually, a “Subsidiary
Guarantor”) in favor of the Guaranteed Parties (as defined in Section 1).
PRELIMINARY STATEMENT
     Reference is made to the Credit Agreement dated as of January 18, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the capitalized terms defined therein and
not otherwise defined herein being used herein as therein defined) among
Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, certain
Lenders party thereto, JPMorgan Chase Bank, N.A., as L/C Issuer, Swing Line
Lender and Administrative Agent, and Bank of America, N.A., as Swing Line
Lender. Each Subsidiary Guarantor may receive, directly or indirectly, a portion
of the proceeds of the Loans under the Credit Agreement and will derive
substantial direct and indirect benefits from the transactions contemplated by
the Loan Documents. It is a condition precedent to the making of Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement that
each Subsidiary Guarantor shall have executed and delivered this Guaranty.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
each Subsidiary Guarantor, jointly and severally with each other Subsidiary
Guarantor, hereby agrees as follows:
     SECTION 1. Guaranty; Limitation of Liability. (a) Each Subsidiary Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or by
acceleration, demand or otherwise, of all of its Guaranteed Obligations. Without
limiting the generality of the foregoing, the liability of each Subsidiary
Guarantor shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Secured Party other
than any holder of FNIS Notes Obligations (collectively, the “Guaranteed
Parties”) under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 



--------------------------------------------------------------------------------



 



     (b) Each Subsidiary Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent, on behalf of itself and each other Guaranteed Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Guaranteed Obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of each
Subsidiary Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Guaranteed Parties and the Subsidiary Guarantors
hereby irrevocably agree that the Guaranteed Obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Guaranteed Obligations of such Subsidiary Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance under
Bankruptcy Law or any comparable provision of applicable law. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 8.01(f) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.
     (c) Subject to Section 4 of this Guaranty, each Subsidiary Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Guaranteed Party under this Guaranty or Article 10 of
the Credit Agreement or any other guaranty, such Subsidiary Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Subsidiary Guarantor so as to maximize the aggregate amount paid to the
Guaranteed Parties under or in respect of the Loan Documents.
     (d) Each Subsidiary Guarantor hereby agrees that any Indebtedness owed by
it to another Loan Party shall be subordinated to the Guaranteed Obligations of
such Subsidiary Guarantor and that any Indebtedness owed to it by another Loan
Party shall be subordinated to the Guaranteed Obligations of such other Loan
Party, it being understood that such Subsidiary Guarantor or such other Loan
Party, as the case may be, may make payments on such intercompany Indebtedness
unless an Event of Default has occurred and is continuing.
     SECTION 2. Guaranty Absolute. Each Subsidiary Guarantor guarantees that the
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Guaranteed
Party with respect thereto. The Guaranteed Obligations of each Subsidiary
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Subsidiary Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against any Borrower or

2



--------------------------------------------------------------------------------



 



any other Loan Party or whether any Borrower or any other Loan Party is joined
in any such action or actions. The liability of each Subsidiary Guarantor under
this Guaranty shall be irrevocable, absolute and unconditional, and each
Subsidiary Guarantor hereby irrevocably waives any defenses (other than payment
in full of the Guaranteed Obligations) it may now have or hereafter acquire in
any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of its Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any Loan
Party under the Loan Documents or any other assets of any Loan Party or any of
its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Guaranteed Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Guaranteed Party (each Subsidiary Guarantor waiving any
duty on the part of the Guaranteed Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Subsidiary Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance or any existence of or reliance on any
representation by any Guaranteed Party that might otherwise constitute a defense

3



--------------------------------------------------------------------------------



 



available to, or a discharge of, any Loan Party or any other guarantor or surety
other than satisfaction in full of the Guaranteed Obligations.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Guaranteed Party or any other Person upon
the insolvency, bankruptcy or reorganization of any Borrower or any other Loan
Party or otherwise, all as though such payment had not been made.
     SECTION 3. Waivers and Acknowledgments. D(a) Each Subsidiary Guarantor
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of non-performance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty (other than any demand,
presentment or notice required by the Loan Documents) and any requirement that
any Guaranteed Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
     (b) Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
     (c) Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Guaranteed Party that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Subsidiary Guarantor
or other rights of such Subsidiary Guarantor to proceed against any other Loan
Party, any other guarantor or any other Person or any Collateral and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Guaranteed Obligations of such Subsidiary Guarantor hereunder.
     (d) Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
any duty on the part of any Guaranteed Party to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by such
Guaranteed Party.
     (e) Each Subsidiary Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.

4



--------------------------------------------------------------------------------



 



     SECTION 4. Subrogation. Each Subsidiary Guarantor hereby unconditionally
and irrevocably agrees not to exercise any rights that it may now have or
hereafter acquire against any other Loan Party that arise from the existence,
payment, performance or enforcement of such Subsidiary Guarantor’s Guaranteed
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Guaranteed Party against any other Loan Party or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Loan Party, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated or otherwise provided for in full in a manner reasonably satisfactory
to the L/C Issuer and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Subsidiary Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the final Maturity Date and (c) the latest date
of expiration or termination of all Letters of Credit or other provision
therefor in full in a manner reasonably satisfactory to the L/C Issuer, such
amount shall be received and held in trust for the benefit of the Guaranteed
Parties, shall be segregated from other property and funds of such Subsidiary
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any of such
Subsidiary Guarantor’s Guaranteed Obligations or other amounts payable by it
under this Guaranty thereafter arising. If (i) all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, (ii) the final Maturity Date shall have occurred and (iii) all Letters
of Credit shall have expired or been terminated or other provision therefor in
full shall have been made in a manner reasonably satisfactory to the L/C Issuer,
the Guaranteed Parties will, at any Subsidiary Guarantor’s request and expense,
execute and deliver to such Subsidiary Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Subsidiary Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Subsidiary
Guarantor pursuant to this Guaranty.
     SECTION 5. Payments Free and Clear of Taxes, Etc. Any and all payments by
any Subsidiary Guarantor under this Guaranty or any other Loan Document shall be
made in accordance with the terms of the Credit Agreement,

5



--------------------------------------------------------------------------------



 



including the provisions of Section 3.01 of the Credit Agreement (and such
Subsidiary Guarantor shall make such payments of Taxes and Other Taxes to the
extent described in Section 3.01), as though such payments were made by a
Borrower.
     SECTION 6. Covenants. Each Subsidiary Guarantor covenants and agrees that,
so long as any part of the Guaranteed Obligations shall remain unpaid, any
Letter of Credit shall be outstanding or not otherwise provided for in full in a
manner reasonably satisfactory to the L/C Issuer or any Lender shall have any
Commitment, such Subsidiary Guarantor will perform and observe, and cause each
of its Restricted Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Company has agreed to cause such Subsidiary
Guarantor or such Restricted Subsidiaries to perform or observe.
     SECTION 7. Amendments, Release of Subsidiary Guarantors, Etc. No amendment
or waiver of any provision of this Guaranty and no consent to any departure by
any Subsidiary Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and the
Subsidiary Guarantors (with the consent of the requisite number of Lenders
specified in the Credit Agreement) and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. A Subsidiary Guarantor shall automatically be released from this Guaranty
and its obligations hereunder (a) upon consummation of any transaction or
designation permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor (i) ceases to be a Restricted Subsidiary, (ii) ceases to be
a Subsidiary or (iii) becomes a Foreign Subsidiary or a Domestic Subsidiary of a
Foreign Subsidiary, in each case to the extent permitted by the Credit Agreement
(provided that no such release shall occur if such Subsidiary Guarantor is a
guarantor in respect of Permitted Subordinated Indebtedness) or (b) if the
Company determines that such Subsidiary Guarantor is no longer required under
Section 6.12 of the Credit Agreement to be a Subsidiary Guarantor and gives
notice to that effect to the Administrative Agent. The Administrative Agent
will, at the Company’s expense, execute and deliver to such Subsidiary Guarantor
such documents as the Company shall reasonably request to evidence the release
of such Subsidiary Guarantor from its Guarantee hereunder pursuant to this
Section 7; provided that the Company shall have delivered to the Administrative
Agent a written request therefor and a certificate of the Company to the effect
that the transaction, designation or determination, as the case may be, is in
compliance with the Loan Documents. The Administrative Agent shall be authorized
to rely on any such certificate without independent investigation.
     SECTION 8. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Annex A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an

6



--------------------------------------------------------------------------------



 



“Additional Subsidiary Guarantor” and shall become and be a Subsidiary Guarantor
hereunder, and each reference in this Guaranty to a “Subsidiary Guarantor” shall
also mean and be a reference to such Additional Subsidiary Guarantor, and each
reference in any other Loan Document to a “Subsidiary Guarantor” shall also mean
and be a reference to such Additional Subsidiary Guarantor, and (b) each
reference herein to “this Guaranty”, “hereunder”, “hereof” or words of like
import referring to this Guaranty, and each reference in any other Loan Document
to the “Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
     SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including, without limitation, telegraphic,
telecopy or telex communication or facsimile transmission) and mailed,
telegraphed, telecopied, telexed, faxed or delivered to it, if to any Subsidiary
Guarantor, addressed to it in care of the Company at the Company’s address
specified in Section 11.02 of the Credit Agreement, if to any Agent or any
Lender, at its address specified in Section 11.02 of the Credit Agreement, or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. All such notices and other communications
shall be deemed to be given or made at such time as shall be set forth in
Section 11.02 of the Credit Agreement. Delivery by telecopier or electronic mail
of an executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.
     SECTION 10. No Waiver; Remedies. No failure on the part of any Guaranteed
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     SECTION 11. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 of the Credit Agreement to
authorize the Administrative Agent to declare the Loans due and payable pursuant
to the provisions of said Section 8.02, the Administrative Agent and, after
obtaining the prior written consent of the Administrative Agent, each other
Agent and each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but not any deposits
held in a custodial, trust or other fiduciary capacity) at any time held and
other indebtedness at any time owing by such Agent or such Lender to or for the
credit

7



--------------------------------------------------------------------------------



 



or the account of any Subsidiary Guarantor against any and all of the Guaranteed
Obligations of such Subsidiary Guarantor now or hereafter existing under any
Loan Document, irrespective of whether such Agent or such Lender shall have made
any demand under this Guaranty or any other Loan Document and although such
Guaranteed Obligations may be unmatured. Each Agent and each Lender agrees
promptly to notify such Subsidiary Guarantor after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent and
such Lender may have.
     SECTION 12. Continuing Guaranty; Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the final
Maturity Date and (iii) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, (b) be binding upon each Subsidiary Guarantor,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Guaranteed Parties and their permitted successors, transferees and assigns.
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Guaranteed Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Guaranteed Party herein or otherwise, in each case as and to the extent
provided in Section 11.07 of the Credit Agreement. Except as expressly provided
in the Credit Agreement, no Subsidiary Guarantor shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
all Lenders.
     SECTION 13. Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
     SECTION 14. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.
(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8



--------------------------------------------------------------------------------



 



     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

9 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to
be duly executed and delivered by its duly authorized signatory as of the date
first above written.

            [Subsidiary Guarantors:]
      Each By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Accepted and agreed:

          JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:           Name:           Title:          

2



--------------------------------------------------------------------------------



 



Annex A
to the
Subsidiary Guaranty
FORM OF SUBSIDIARY GUARANTY SUPPLEMENT
_________ __, ____
JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention:                     
Re: Credit Agreement dated as of January 18, 2007 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Fidelity National Information Services, Inc., a Georgia
corporation, the Designated Borrowers from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as L/C Issuer, Swing Line
Lender and Administrative Agent, and Bank of America, N.A., as Swing Line
Lender.
Ladies and Gentlemen:
     Reference is made to the Credit Agreement and to the Subsidiary Guaranty
referred to therein (such Subsidiary Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Subsidiary Guaranty Supplement (this “Guaranty
Supplement”), being the “Subsidiary Guaranty”). The capitalized terms defined in
the Subsidiary Guaranty or in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.
     Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Subsidiary Guarantors, absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or by acceleration, demand or otherwise, of all of
its Guaranteed Obligations. Without limiting the generality of the foregoing,
the undersigned’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any other Loan Party to any
Guaranteed Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
     (b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent, on behalf of itself and each other

A-1



--------------------------------------------------------------------------------



 



Guaranteed Party, hereby confirms that it is the intention of all such Persons
that this Guaranty Supplement, the Subsidiary Guaranty and the Guaranteed
Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Guaranty Supplement and the Guaranteed Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Guaranteed Parties and the undersigned hereby irrevocably agree
that the Guaranteed Obligations of the undersigned Guarantor under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Guaranteed Obligations of the undersigned
under this Guaranty Supplement and the Subsidiary Guaranty not constituting a
fraudulent transfer or conveyance under Bankruptcy Law or any comparable
provision of applicable law.
     (c) Subject to Section 4 of the Subsidiary Guaranty, the undersigned hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Guaranteed Party under this Guaranty Supplement, the
Subsidiary Guaranty, Article 10 of the Credit Agreement or any other guaranty,
the undersigned will contribute, to the maximum extent permitted by applicable
law, such amounts to each other Subsidiary Guarantor so as to maximize the
aggregate amount paid to the Guaranteed Parties under or in respect of the Loan
Documents.
     (d) The undersigned hereby agrees that any Indebtedness owed by it to
another Loan Party shall be subordinated to the Guaranteed Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Guaranteed Obligations of such other Loan Party, it being
understood that the undersigned or such other Loan Party, as the case may be,
may make payments on such intercompany Indebtedness unless an Event of Default
has occurred and is continuing.
     Section 2. Guaranteed Obligations Under the Guaranty. The undersigned
hereby agrees, as of the date first above written, to be bound as a Subsidiary
Guarantor by all of the terms and conditions of the Subsidiary Guaranty to the
same extent as each of the other Subsidiary Guarantors thereunder. The
undersigned further agrees, as of the date first above written, that each
reference in the Subsidiary Guaranty to an “Additional Subsidiary Guarantor” or
a “Subsidiary Guarantor” shall also mean and be a reference to the undersigned,
and each reference in any other Loan Document to a “Subsidiary Guarantor” or a
“Loan Party” shall also mean and be a reference to the undersigned.
     Section 3. Delivery by Telecopier. This Guaranty Supplement may be executed
in any number of counterparts and by different parties thereto in separate

A-2



--------------------------------------------------------------------------------



 



counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty
Supplement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.
     Section 4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

A-3



--------------------------------------------------------------------------------



 



     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

            Very truly yours,

[NAME OF ADDITIONAL SUBSIDIARY
GUARANTOR]
      By:           Name:           Title:        

          Accepted and agreed:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:           Name:           Title:        

A-4



--------------------------------------------------------------------------------



 



EXHIBIT K

         

COMPANY SUPPLEMENTAL AGREEMENT
     THIS COMPANY SUPPLEMENTAL AGREEMENT (this “Agreement”), dated as of
September 12, 2007, is entered into between Fidelity National Information
Services, Inc., a Georgia corporation (the “Company”) and JPMorgan Chase Bank,
N.A. (the “Administrative Agent”) under that certain Credit Agreement dated as
of January 18, 2007, (as amended by Amendment No. 1, dated July 30, 2007 and
effective as of the date hereof (“Amendment No. 1”) and as otherwise amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Company, certain Subsidiaries of the Company party thereto
(each, a “Designated Borrower” and, together with the Company, the “Borrowers”
and, each, a “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and Bank of
America, N.A., as Swing Line Lender. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.
     The Company and the Administrative Agent hereby agree as follows:
     1. The Company hereby represents and warrants to the Administrative Agents
and the Lenders that:
     (a) The execution, delivery and performance by the Company of this
Agreement (i) are within its corporate or other powers, (ii) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (iii) do not and will not (A) contravene the terms of any of the
Organization Documents of the Company, (B) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01 of the Credit Agreement), or require any to be made under,
(1) any Permitted Subordinated Indebtedness, (2) any other Contractual
Obligation to which the Company is a party or affecting the Company or the
properties of the Company or any of its Subsidiaries or (3) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject or (C) violate,
in any material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(B) to the extent that such conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect;
     (b) This Agreement has been duly executed and delivered by the Company.
This Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by

 



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity; and
     (c) The schedules attached hereto as Schedules 1.01B, 1.01D, 5.06, 5.11,
7.01, 7.02, 7.03, 7.08 and 7.09 accurately set forth the information required
for such schedules under the Credit Agreement as amended by Amendment No. 1.
     2. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     3. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY
CONSENTS, FOR ITSELF AND IN ASPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE COMPANY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.
     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:           Name:   Michael E. Sax        Title:   Senior Vice President
and Treasurer   

3



--------------------------------------------------------------------------------



 



         

          Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:          

4



--------------------------------------------------------------------------------



 



Schedule 1.01B
AMENDMENT NO. 1 EFFECTIVE DATE GUARANTORS

      Company   Jurisdiction of Organization
 
   
APTItude Solutions, Inc.
  Florida
A.S.A.P. Legal Publication Services, Inc.
  California
Asset Exchange, Inc.
  Delaware
Aurum Technology LLC
  Delaware
Certegy Check Services, Inc.
  Delaware
Certegy Gaming Services, Inc.
  Minnesota
Certegy Payment Recovery Services, Inc.
  Georgia
Clear Par, LLC
  New York
DOCX, LLC
  Georgia
eFunds Corporation
  Delaware
Espiel, Inc.
  Delaware
Fidelity Information Services, Inc.
  Arkansas
Fidelity Information Services International Holdings, Inc.
  Delaware
Fidelity Information Services International, Ltd.
  Delaware
Fidelity International Resource Management, Inc.
  Delaware
Fidelity National Agency Sales and Posting
  California
Fidelity National Asia Pacific Holdings, LLC
  Georgia
Fidelity National Asset Management, Inc.
  Georgia
Fidelity National Capital, LLC
  California
Fidelity National Card Services, Inc.
  Florida
Fidelity National E-Banking Services, Inc.
  Georgia
Fidelity National First Bankcard Systems, Inc.
  Georgia
Fidelity National Global Card Services, Inc.
  Florida
Fidelity National Information Services, LLC
  Delaware
Fidelity National Information Solutions, Inc.
  Delaware
Fidelity National Licensing Services, Inc.
  Georgia
Fidelity National Loan Portfolio Solutions, LLC
  Delaware
Fidelity National Payment Services, Inc.
  Delaware
Fidelity National Tax Service, Inc.
  California
Fidelity National Transaction Services, Inc.
  Georgia
Fidelity Outsourcing Services, Inc.
  Delaware
Financial Systems Integrators, Inc.
  Delaware
FIS Capital Markets, LLC
  Delaware
FIS Core Processing Services, LLC
  Delaware

Schedule 1.01B

 



--------------------------------------------------------------------------------



 



      Company   Jurisdiction of Organization  
FIS Credit Services, Inc.
  New York
FIS Data Services, Inc.
  California
FIS Field Services, Inc.
  Delaware
FIS Foreclosure Solutions, Inc.
  Delaware
FIS Integrated Financial Solutions, LLC
  Delaware
FIS Item Processing Services, LLC
  Delaware
FIS Management Services, LLC
  Delaware
FIS Output Solutions, LLC
  Georgia
FNF Capital Leasing, Inc.
  Delaware
FNIS Flood Group, LLC
  Delaware
FNIS Flood of California, LLC
  Delaware
FNIS Intellectual Property Holdings, Inc.
  Delaware
FNIS Services, Inc.
  Delaware
Geosure, Inc.
  Delaware
Geotrac, Inc.
  Delaware
Hansen Quality, LLC
  California
InterCept, Inc.
  Georgia
InterCept TX I, LLC
  Georgia
Investment Property Exchange Services, Inc.
  California
LRT Record Services, Inc.
  Texas
LSI Appraisal, LLC
  Delaware
LSI Title Agency, Inc.
  Illinois
LSI Title Company
  California
National Residential Nominee Services Inc.
  Delaware
National Safe Harbor Exchanges
  California
National Title Insurance of New York Inc.
  New York
NewInvoice, L.L.C.
  Georgia
NRC Insurance Services, Inc.
  North Carolina
Sanchez Advisors, LLC
  Delaware
Sanchez Computer Associates, LLC
  Delaware
Sanchez Software, Ltd.
  Delaware
Second Foundation, Inc.
  California

Schedule 1.01B

 



--------------------------------------------------------------------------------



 



Schedule 1.01D
UNRESTRICTED SUBSIDIARIES
     None.
Schedule 1.01D

 



--------------------------------------------------------------------------------



 



Schedule 5.06
LITIGATION
None.
Schedule 5.06

 



--------------------------------------------------------------------------------



 



Schedule 5.11
SUBSIDIARIES*
     See Attached Organization Chart
 

*   Unless otherwise noted by indicating a percentage (%), each entity is
wholly-owned by its parent.

Schedule 5.11

 



--------------------------------------------------------------------------------



 



Schedule 7.01
EXISTING LIENS

1.   Liens in connection with equipment leased pursuant to the Master Lease
Agreement dated September 26, 2001 between Fidelity National Information
Services, Inc. and GATX Technology Services Corporation.   2.   Liens in
connection with equipment leased by Fidelity National Information Services, Inc.
from CIT Technology Financing Services, Inc.   3.   Liens in connection with
equipment leased by Fidelity National Information Services, Inc. from IBM Credit
LLC.   4.   Liens in connection with vendor purchase money lines of credit for
equipment purchased by Fidelity National Information Services, Inc. from Pitney
Bowes, Inc.   5.   Liens in connection with vendor purchase money lines of
credit (including but not limited to the purchase money line of credit with IBM
for the purchase of equipment and related property, pursuant to the Agreement
for Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, Inc. and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).   6.   Security interest between Fidelity
National Information Solutions, Inc. (f.k.a. Vista Information Solutions, Inc.)
and Sirrom Capital Corporation recorded with the U.S. Trademark Office on
June 3, 1996 under Reel/Frame 1471/0212.   7.   Security interest between
Fidelity National Information Solutions, Inc. (f.k.a. Vista Information
Solutions, Inc.) and Moore Corporation Limited recorded with the USPTO on
January 27, 2000 under Reel/Frame 2027/0599.   8.   Security interest between
Lender’s Service, Inc. (et al.) and Fleet National Bank recorded with the U.S.
Trademark Office on August 24, 1998 under Reel/Frame 1774/0822.   9.   Fidelity
National Information Solutions, Inc. (f.k.a. Vista Information Solutions, Inc.)
is one of several parties (including Vista DMS, Inc., Vista Environmental
Information, Inc., E/Risk Information Services, Geosure, Inc., Geosure L.P., NRC
Insurance Services, Inc., NRC Acquisition, LLC, Ensite Corporation of Denver,
Ecosearch Acquisition, Inc. & Ecosearch Environmental Resources, Inc.) named in
a security agreement with Moore North America, Inc. and Moore Corporation Ltd.
signed on December 17, 1999.   10.   Aurum Technology LLC (f.k.a. Aurum
Technology, Inc.) is party to a security agreement with Fleet National Bank
(Boston) for Copyright Registration Nos. TXu 302-455 and TXu 506-509. It appears
that these registrations may have been acquired by NewTrend, L.P., however, no
assignment was recorded with the Copyright Office.   11.   Liens in connection
with equipment leased by Certegy Check Services, Inc. from IBM Credit
Corporation.   12.   Liens in connection with equipment leased pursuant to the
Master Equipment Lease Agreement dated May 6, 2003 between Certegy Check
Services, Inc. and Relational, LLC f/k/a Relational

Schedule 7.01

 



--------------------------------------------------------------------------------



 



    Funding Corporation, as assigned to IBM Credit LLC and Banc of America
Leasing & Capital, LLC.   13.   Liens in connection with accounts purchased
pursuant to the Account Purchase Agreement dated April 16, 2004 between Certegy
Check Services, Inc. and Cavalry SPV I, LLC.   14.   Liens in connection with
accounts purchased pursuant to the Account Purchase Agreement dated July 17,
2003 between Certegy Check Services, Inc. and Arrow Financial Services LLC, as
assigned to AFS Receivables Master Trust 1999.   15.   Liens in connection with
accounts purchased pursuant to the Account Purchase Agreement dated April 16,
2004 between Certegy Check Services, Inc. and Cavalry SPV I, LLC.   16.   Liens
in connection with equipment leased by Certegy Check Services, Inc. from
Fidelity National Capital, LLC (f.k.a. FNF Capital, LLC).   17.   Liens in
connection with equipment leased by Certegy Payment Recovery Services, Inc. from
IBM Credit LLC.   18.   Liens in connection with equipment leased by Fidelity
National Card Services, Inc. from Bell & Howell Financing Services Company.  
19.   Liens in connection with equipment leased by Fidelity National Card
Services, Inc. from Oce Financial Services, Inc. and Oce North American, Inc.  
20.   Liens in connection with equipment leased by Fidelity National Card
Services, Inc. from Alfa Financial Corporation dba OFC Capital.   21.   Liens in
connection with equipment leased pursuant to the Master Lease Agreement between
Fidelity National Payment Services, Inc. and Hewlett-Packard Financial Services,
Inc.   22.   Liens granted in connection with Lease Agreement (Florida Property)
dated December 30, 1999 between SunTrust Bank, Atlanta, as Lessor, and Equifax,
Inc. (predecessor in interest to the Company), as Lessee, and all related
documents, as further set forth in Schedule 7.03.   23.   Liens granted in
connection with Lease Agreement (Wisconsin Property) dated December 23, 1997
between SunTrust Banks, Inc., as Lessor, and Equifax Inc. (predecessor in
interest to the Company), as Lessee, and all related documents, as further set
forth in Schedule 7.03.   24.   Liens in connection with the Indenture dated as
of September 10, 2003, between Fidelity National Information Services, Inc.
(f.k.a. Certegy Inc.) and U.S. Bank National Association (successor to SunTrust
Bank), as the same has been amended, supplemented or otherwise modified,
regarding the issuance of $200 million in 4.75% Notes due 2008, as supplemented
by the First Supplemental Indenture dated on or about the Amendment No. 1
Effective Date, between Fidelity National Information Services, Inc. (f.k.a.
Certegy Inc.) and U.S. Bank National Association (successor to SunTrust Bank),
as the same has been amended, supplemented or otherwise modified.   25.   Liens
granted in connection with equipment leased pursuant to Master Lease and
Financing Agreement between Compaq Financial Services Corporation and eFunds
Corporation dated as of February 2, 2001.

Schedule 7.01

 



--------------------------------------------------------------------------------



 



26.   Liens granted in connection with equipment leased pursuant to Lease
Intended as Security between Banc of America Leasing & Capital LLC and WildCard
Systems, Inc. dated as of August 24, 2004.   27.   Liens granted in connection
with equipment leased pursuant to Second Amended and Restated Loan and Security
Agreement between Heller Financial Leasing, Inc. and WildCard Systems, Inc.
dated as of July 1, 2005.   28.   Liens granted in connection with equipment
leased pursuant to Oracle License and Services Agreement
(OLSAv080703-7224-30-Sep-03) and Ordering Document between Oracle USA, Inc. and
eFunds Corporation dated as of August 18, 2005.   29.   Liens granted in
connection with the Capital Leases listed on Schedule 7.03.   30.   Liens
identified on attached charts.

Schedule 7.01

 



--------------------------------------------------------------------------------



 



Schedule 7.02
EXISTING INVESTMENTS

  Investments as follows:   1.   Ownership by the Consolidated Companies of 39%
of the outstanding equity interests in FNRES Holdings, Inc.   2.   Ownership by
the Consolidated Companies of 30% of the outstanding equity interests in Profile
Partners, GP, LP.   3.   Ownership by the Consolidated Companies of 34% of the
outstanding equity interests in PVP Management, LLC.   4.   Ownership by the
Consolidated Companies of 20% of the outstanding equity interests in Sanchez
Capital Services Private Limited.   5.   The Brazilian Joint Venture, as more
particularly described in the following related documents (together with the
Development Notes, Migration Notes and Volume Notes referenced therein):

  A.   Common Terms Agreement (Contrato de Termos Comuns), dated March 24, 2006.
    B.   Investment Agreement (Contrato de Investimento), dated March 27, 2006.
    C.   Guaranty Agreement among Fidelity National Information Services, Inc.,
Banco Bradesco S.A. and Banco ABN AMRO Real S.A., dated April 18, 2006.     D.  
Redemption Letter from Holdco One S.A. to Uniao Paticipacoes Ltda and Banco ABN
Amro Real S.A., dated April 18, 2006.     E.   Tax Indemnity Letter, dated
March 27, 2006.     F.   Amended and Restated Software License Agreement, Dated
March 27, 2006.     G.   Contingent Software License Agreement, dated April 18,
2006.     H.   Non-Competition Agreement, dated April 18, 2006.     I.  
Shareholders’ Agreement of Celta Holdings S.A., dated April 18, 2006.

Schedule 7.02

 



--------------------------------------------------------------------------------



 



  J.   Shareholders’ Agreement of Fidelity Processadora e Servicos S.A. (form
attached to the Investment Agreement).

6.   Guaranties by various restricted companies of the capital leases listed on
Schedule 7.03.   7.   $1,000,000 Promissory Note issued by ICUL Service
Corporation to Fidelity National Card Services, Inc.   8.   Various investments
by Domestic Subsidiaries in Foreign Subsidiaries, as set forth on attached chart
entitled “Certain Foreign Investments as of June 30, 2007”.   9.   Various
holdings of bonds, as set forth on attached chart entitled “Portfolio Holdings
Report”, with aggregate market value of $15,243,489.86.

Schedule 7.02

 



--------------------------------------------------------------------------------



 



Certain Foreign Investments as of 6/30/07
All Amounts in US Dollars Equivalent as of 6/30/07

                      Domestic Subsidiary   Foreign Subsidiary in Which   Equity
  Debt Maintaining Investment   Investment Maintained   Investment*  
Investment*
Fidelity National Europe LLC
  FNIS International Investments C.V., a Netherlands company     193,442,030    
  —  
Fidelity Information Services, Inc.
  Fidelity Information Services International Holdings C.V., a Netherlands
company     178,935,077       4,257  
Payment South America Holdings, Inc.
  Payment Brasil Holdings Ltda., a Brazil company     76,006,942       —  
Card Brazil Holdings, Inc.
  AGES Participacoes Ltda., a Brazil company     35,864,490       84,473  
Fidelity National Information Solutions, Inc.
  Fidelity National Information Solutions Canada, Inc., a Canada company    
25,460,021       6,472,559  
Payment South America Holdings, Inc.
  Payment Chile S.A., a Chile company     11,587,052       —  
Fidelity National Information Solutions, Inc.
  I-Net Reinsurance Ltd., a Turks and Caicos company     8,337,859      
1,561,513  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services Ltd., a United Kingdom company     4,261,956    
  2,206,962  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services
(France) SARL, a France company     1,963,905       3,047,016  
Payment South America Holdings, Inc.
  Certegy Card Services Caribbean Ltd., a Barbados company     1,281,925      
814,717  
Fidelity National Card Services, Inc.
  FIS Card Services (Thailand) Co. Ltd., a Thailand company     984,253      
660,492  
Fidelity Information Services, Inc.
  Fidelity Information Services (Hong Kong) Ltd., a Hong Kong company    
771,991       7,405,852  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services
(Germany) GmbH, a Germany company     665,671       —  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services S.p.Z.o.o., a Poland company     580,612      
3,825,625  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services Taiwan Company Ltd., a Taiwan company    
119,686       30,443  
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services Pakistan (Private) Ltd., a Pakistan company    
16,190       244,405  
Fidelity Information Services International Holdings, Inc.
  Alltel Servicos de Informacion (Costa Rica) S.A., a Costa Rica company    
10,120       —  

 

*   Internal book value of investment as of June 30, 2007

Schedule 7.02

 



--------------------------------------------------------------------------------



 



Schedule 7.03
EXISTING INDEBTEDNESS

1.   Any outstanding amounts under vendor purchase money lines of credit
(including but not limited to, purchase money line of credit with IBM for the
purchase of equipment and related property, pursuant to the Agreement for
Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, Inc. and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).   2.   Indenture dated as of September 10,
2003, between Fidelity National Information Services, Inc. (f.k.a. Certegy Inc.)
and SunTrust Bank, as the same has been amended, supplemented or otherwise
modified, regarding the issuance of $200 million in 4.75% Notes due 2008, as
supplemented by the First Supplemental Indenture dated on or about the Amendment
No. 1 Effective Date, between Fidelity National Information Services, Inc.
(f.k.a. Certegy Inc.) and U.S. Bank National Association (successor to SunTrust
Bank), as the same has been amended, supplemented or otherwise modified.   3.  
Lease Documentation for St. Petersburg, Florida Facility:

  A.   Master Agreement (Florida Property) dated as of December 30, 1999 between
Equifax Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor), Atlantic Financial Group, Ltd., and SunTrust Bank, Atlanta (as agent
and lender).     B.   Lease Agreement dated as of December 30, 1999 between
Prefco VI Limited Partnership (as lessor) and Equifax Inc. (as lessee).     C.  
Loan Agreement dated as of December 30, 1999 between Prefco VI Limited
Partnership (as lessor and borrower) and SunTrust Bank, Atlanta (as agent).    
D.   Mortgage and Security Agreement dated as of December 30, 1999 made by
Prefco VI Limited Partnership (as mortgagor) in favor of SunTrust Bank, Atlanta
(as agent and mortgagee).     E.   Assignment of Lease and Rents dated as of
December 30, 1999 made by Prefco VI Limited Partnership Inc. (as assignor) in
favor of SunTrust Bank, Atlanta (as assignee).     F.   Operative Guaranty dated
as of December 30, 1999 made by Equifax Inc. (as guarantor).

Schedule 7.03

 



--------------------------------------------------------------------------------



 



  G.   Assignment and Assumption of Lease and Other Operative Documents dated as
of June 25, 2001 among Equifax Inc. (as assignor), Certegy Inc. (as assignee),
Prefco VI Limited Partnership (as lessor), Atlantic Financial Group, Ltd., and
SunTrust Bank (as agent and lender).     H.   Omnibus Amendment to Master
Agreement, Lease, Loan Agreement and Definitions Appendix A [Florida] dated as
of September 17, 2004 among Fidelity National Information Services, Inc.,
successor to Certegy Inc., (as lessee and guarantor), Prefco VI Limited
Partnership (as lessor); and SunTrust Bank (as agent and lender).     I.  
Second Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of February 1, 2006 among Fidelity
National Information Services, Inc., successor to Certegy Inc. (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor); and SunTrust Bank (as
agent and lender).     J.   Third Omnibus Amendment to Master Agreement, Lease,
Loan Agreement and Definitions Appendix A [Florida] dated as of April 28, 2006
among Fidelity National Information Services, Inc., successor to Certegy Inc.
(as lessee and guarantor), Prefco VI Limited Partnership (as lessor); and
SunTrust Bank (as agent and lender).     K.   Fourth Omnibus Amendment to Master
Agreement, Lease, Loan Agreement and Definitions Appendix A [Florida] dated on
or about January 18, 2007 (as amended) among Fidelity National Information
Services, Inc., successor to Certegy Inc. (as lessee and guarantor), Prefco VI
Limited Partnership (as lessor); and SunTrust Bank (as agent and lender).     L.
  Fifth Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated on or about the Amendment No. 1 Effective
Date (as amended) among Fidelity National Information Services, Inc., successor
to Certegy Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor); and SunTrust Bank (as agent and lender).     M.   Subsidiary Guaranty
Agreement dated as of February 1, 2006 (as amended) made by certain subsidiaries
of Fidelity National Information Services, Inc.     N.   Amended and Restated
Subsidiary Guaranty Agreement dated as of the Amendment No. 1 Effective Date (as
amended) made by certain subsidiaries of Fidelity National Information Services,
Inc.

Schedule 7.03

 



--------------------------------------------------------------------------------



 



  O.   Guaranty Supplement for eFunds Corporation [Florida] dated as of
September 12, 2007 among each of the Subsidiaries party thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
Fidelity National Information Services, Inc. (formerly known as Certegy Inc.), a
Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, as
Lessor (as lessor), and SunTrust Bank, a Georgia banking corporation, as agent
(as agent).     P.   The other “Operative Documents” as defined in the aforesaid
Master Agreement.

4.   Lease Documentation for Madison, Wisconsin Facility:

  A.   Master Agreement (Wisconsin Property) dated as of December 23, 1997
between Equifax Inc. (as lessee and guarantor), SunTrust Banks, Inc. (as
lessor), and SunTrust Bank, Atlanta (as agent).     B.   Lease Agreement dated
as of December 23, 1997 between SunTrust Banks, Inc. (as lessor), and Equifax
Inc. (as lessee).     C.   Lease Participation Agreement dated as of
December 23, 1997 between SunTrust Banks, Inc. (as lessor), and SunTrust Bank,
Atlanta (as lease participant).     D.   Lease Supplement dated December 23,
1997 between Equifax Inc. (as lessee and SunTrust Banks, Inc. (as lessor).    
E.   Operative Guaranty dated as of December 23, 1997 made by Equifax Inc. (as
guarantor).     F.   Assignment and Assumption of Lease and Other Operative
Documents dated as of June 25, 2001 among Equifax Inc. (as assignor), Fidelity
National Information Services, Inc., successor to Certegy Inc., (as assignee),
SunTrust Banks, Inc. (as lessor), and SunTrust Bank (as agent and lease
participant).     G.   Omnibus Amendment to Master Agreement, Lease and
Definitions Appendix A [Wisconsin] dated as of April 11, 2003 among Fidelity
National Information Services, Inc., successor to Certegy Inc., (as lessee and
guarantor), SunTrust Banks, Inc. (as lessor); and SunTrust Bank (as agent and
lease participant).     H.   Second Omnibus Amendment to Master Agreement, Lease
and Definitions Appendix A [Wisconsin] dated as of September 3, 2003 among
Fidelity National Information Services, Inc., successor to Certegy

Schedule 7.03

 



--------------------------------------------------------------------------------



 



      Inc., (as lessee and guarantor), SunTrust Banks, Inc. (as lessor); and
SunTrust Bank (as agent and lease participant).     I.   Third Omnibus Amendment
to Master Agreement, Lease and Definitions Appendix A [Wisconsin] dated as of
September 17, 2004 among Fidelity National Information Services, Inc., successor
to Certegy Inc., (as lessee and guarantor), SunTrust Banks, Inc. (as lessor);
and SunTrust Bank (as agent and lease participant).     J.   Fourth Omnibus
Amendment to Master Agreement, Lease and Definitions Appendix A [Wisconsin]
dated as of February 1, 2006 among Fidelity National Information Services, Inc.,
successor to Certegy Inc. (as lessee and guarantor), SunTrust Banks, Inc. (as
lessor); and SunTrust Bank (as agent and lease participant).     K.   Fifth
Omnibus Amendment to Definitions Appendix A [Wisconsin] dated on or about
December 27, 2006 among Fidelity National Information Services, Inc., successor
to Certegy Inc. (as lessee and guarantor), SunTrust Banks, Inc. (as lessor); and
SunTrust Bank (as agent and lease participant).     L.   Sixth Omnibus Amendment
to Master Agreement, Lease and Definitions Appendix A [Wisconsin] dated on or
about January 18, 2007 among Fidelity National Information Services, Inc.,
successor to Certegy Inc. (as lessee and guarantor), SunTrust Banks, Inc. (as
lessor); and SunTrust Bank (as agent and lease participant).     M.   Seventh
Omnibus Amendment to Definitions Appendix A [Wisconsin] dated on or about
June 30, 2007 among Fidelity National Information Services, Inc., successor to
Certegy Inc. (as lessee and guarantor), SunTrust Banks, Inc. (as lessor); and
SunTrust Bank (as agent and lease participant)     N.   Eighth Omnibus Amendment
to Master Agreement, Lease and Definitions Appendix A [Wisconsin] dated on or
about the Amendment No. 1 Effective Date among Fidelity National Information
Services, Inc., successor to Certegy Inc. (as lessee and guarantor), SunTrust
Banks, Inc. (as lessor); and SunTrust Bank (as agent and lease participant).    
O.   Subsidiary Guaranty Agreement dated as of February 1, 2006 (as amended)
made by certain subsidiaries of Fidelity National Information Services, Inc.    
P.   Amended and Restated Subsidiary Guaranty Agreement dated as of the
Amendment No. 1 Effective Date (as amended) made by certain subsidiaries of
Fidelity National Information Services, Inc.

Schedule 7.03

 



--------------------------------------------------------------------------------



 



  Q.   Guaranty Supplement for eFunds Corporation [Wisconsin] dated as of
September 12, 2007 among each of the Subsidiaries party thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
Fidelity National Information Services, Inc. (formerly known as Certegy Inc.), a
Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, as
Lessor (as lessor), and SunTrust Bank, a Georgia banking corporation, as agent
(as agent).     R.   The other “Operative Documents” as defined in the aforesaid
Master Agreement.

5.   That certain Guaranty made in connection with the Brazil Joint Venture
listed in Schedule 7.02.   6.   $20,000,000 Line of Credit dated November 21,
2003 between Fidelity National Capital, LLC (f.k.a. FNF Capital, LLC), as
borrower, Bremer, as lender and Fidelity National Information Services, Inc. as
guarantor.   7.   Lease Documentation related to the leasing of aircraft by
Fidelity National Information Services, Inc. for Aircraft Lease (S/N 258568)
dated as of December 13, 2002 among Banc of America Leasing & Capital, LLC
(successor by merger to Fleet Capital Corporation), as lessor, and Fidelity
National Financial, Inc. and Fidelity National Information Services, Inc., as
co-lessees (successors in interest to Rocky Mountain Aviation, Inc.), as
amended, supplemented and assigned thereafter.   8.   5 year term debt agreement
dated October 27, 2006 between Fidelity National Capital, LLC (f.k.a. FNF
Capital, LLC), as borrower and Fidelity National Financial, Inc, as lender. The
outstanding balance as of June 30, 2007 was $12,978,378.37.   9.   $100,000 Line
of Credit dated December 22, 2006 between Certegy Gaming Services, Inc. (f.k.a.
Game Financial Corporation), as borrower, and National City Bank, as lender.  
10.   Indebtedness associated with equipment loans and leases related to the
liens therefor listed on Schedule 7.01.   11.   Note Purchase Agreement between
eFunds Corporation and the purchasers set forth therein ($100,000,000 5.39%
Senior Guaranteed Notes due September 30, 2012) dated as of September 30, 2005.
  12.   Line of Credit for BRL 5,000,000 dated April 18, 2007 between Santander
Banespa s/a (Brazil) and Fidelity Processadora e Servicos S/A

Schedule 7.03

 



--------------------------------------------------------------------------------



 



13.   Capital Leases identified below:

Capital Leases1

                Lessee   Lessor   Description of Goods   Date of Lease  
Fidelity National Card Services Inc.
  Pitney Bowes   2 asp Inserters   April 2003  
Fidelity National Card Services Inc.
  Pitney Bowes   3rd asp Inserter   January 2004  
Fidelity National Card Services Inc.
  OCE   1 Duplex Printer   March 2005  
Fidelity National Card Services Inc.
  OCE   1 Triplex Printer   April 2004  
Fidelity National Card Services Inc.
  CompServe   Tape Library   April 2005  
WildCard Systems, Inc
  Bank of America   Office Equipment   February 2005  
WildCard Systems, Inc
  Bank of America   Office Equipment   November 2004  
WildCard Systems, Inc
  Bank of America   Office Equipment   January 2005  
WildCard Systems, Inc
  Bank of America   Office Equipment   January 2005  
WildCard Systems, Inc
  Bank of America   Office Equipment   April 2005  
eFunds Corporation
  CSI, Inc.   CNT Connectivity Equipment
(Channel Extenders)   August 2005  
eFunds Corporation
  CSI, Inc.   Avaya Phone System   July 2007  
eFunds Corporation
  Farnam Street Financial   Avaya Equipment   January 2004  
eFunds Corporation
  Farnam Street Financial   Avaya add on lease to
schedule # 2   August 2004  
Clear Commerce
  GE Capital   Printer, Scanner, etc.   April 2003  

 

1   Capital Leases total $9,258,931.26

Schedule 7.03



--------------------------------------------------------------------------------



 



                Lessee   Lessor   Description of Goods   Date of Lease  
eFunds Corporation
  GE Capital Corporation   Tandem CPU Upgrade to NS4   November 2006  
eFunds Corporation
  GE Capital Corporation   Tandem CPU Upgrade to PX2   October 2006  
eFunds Corporation
  GE Express Financial
Solutions   Copier Lease from NCPS; A&A completed to eFunds Corporation; Assets
transferred to Sunrise, FL Jul/Aug 2006   February 2004  
eFunds Corporation
  Gordon Flesch Company, Inc.   Copiers are MKE, New Berlin, Woodbury, Phoenix,
Scottsdale   January 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   DR project-NS2, hardware   September 2004
 
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   DR project-PX1, hardware   September 2004
 
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add 2 CPUs to PX1   June 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add 2 CPUs to NS2   June 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Upgrade 10 CPUs on NS2   August 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   PX1   August 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Miscellaneous Phoenix
ServerNet Cluster Items —
PX6   February 2004  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Miscellaneous New Berlin
ServerNet Cluster Items —
NS6   April 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Upgrade 10 CPUs on PX2   June 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   NS4   August 2005  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add 2 CPU/Disk to PX6   April 2006  

Schedule 7.03



--------------------------------------------------------------------------------



 



                Lessee   Lessor   Description of Goods   Date of Lease  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add Disk to NS6   April 2006  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add CPU to NS2   July 2006  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add CPU to PX1   June 2006  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Itanium DEVL System   October 2006  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Itanium DEVL System (CPUs)   October 2006
 
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add 2 S88000   August 2007  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Add 2 S88000   August 2007  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   Integrity DEV System   October 2007  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   N1 Integrity System — Blades and 3YR Term
License   October 2007  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   N1 Integrity Frames   October 2007  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   P1 Integrity System — Blades and 3YR Term
License   October 2007  
eFunds Corporation
  Hewlett-Packard Financial Svc Co.   P1 Integrity Frames   October 2007  
eFunds Corporation
  IBM Corporation   2086 A04 Z890 server   February 2005  
eFunds Corporation
  IBM Corporation   2086 A04 Z890 server   April 2005  
eFunds Corporation
  IBM Corporation   Memory upgrade to D00C25246   December 2005  
eFunds Corporation
  IBM Corporation   2086 A04 Z890 server   December 2006  
eFunds Canada Corporation
  Image Financial Services Inc.   New Canon imagerunner
C2058 printer   September 2002  

Schedule 7.03



--------------------------------------------------------------------------------



 



                Lessee   Lessor   Description of Goods   Date of Lease  
Assigned from Oasis Technologies
      IR600 Connected      
 
      IR550 S/A, IR550 Printer
Board,      
 
      CLBP 460 Printer      

Schedule 7.03



--------------------------------------------------------------------------------



 



Schedule 7.08
TRANSACTIONS WITH AFFILIATES
     None.

Schedule 7.08



--------------------------------------------------------------------------------



 



Schedule 7.09
EXISTING RESTRICTIONS

1.   Note Purchase Agreement between eFunds Corporation and the purchasers set
forth therein ($100,000,000 5.39% Senior Guaranteed Notes due September 30,
2012) dated as of September 30, 2005.

Schedule 7.09



--------------------------------------------------------------------------------



 



EXHIBIT L
PLEDGE AGREEMENT
Dated as of ______, 2007
among
The Grantors referred to herein,
as Grantors
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page  
 
       
SECTION 1. Grant of Security
    2  
SECTION 2. Security for Obligations
    4  
SECTION 3. Delivery and Control of Pledged Equity
    4  
SECTION 4. Representations and Warranties
    5  
SECTION 5. Further Assurances
    5  
SECTION 6. Post-Closing Changes
    6  
SECTION 7. Voting Rights; Dividends; Etc.
    6  
SECTION 8. Transfers and Other Liens; Additional Shares
    7  
SECTION 9. Collateral Agent Appointed Attorney-in-Fact
    7  
SECTION 10. Collateral Agent May Perform
    8  
SECTION 11. Collateral Agent’s Duties
    8  
SECTION 12. Remedies
    8  
SECTION 13. Indemnity and Expenses
    10  
SECTION 14. Amendments; Waivers; Additional Grantors; Etc.
    12  
SECTION 15. Additional Secured Obligations
    12  
SECTION 16. FNIS Notes Ratable Obligations
    13  
SECTION 17. Notices, Etc.
    14  
SECTION 18. Continuing Security Interest; Assignments under the Credit Agreement
    15  
SECTION 19. Release; Termination
    15  
SECTION 20. Execution in Counterparts
    16  
SECTION 21. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.
    16  
SECTION 22. Severability
    17  

SCHEDULES:

         
Schedule I
  —   Type of Organization, Jurisdiction of Organization and Organizational
Identification Number
Schedule II
  —   Pledged Equity
Schedule III
  —   Collateral Description

EXHIBITS:

         
Exhibit A
  —   Form of Pledge Agreement Supplement

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
     PLEDGE AGREEMENT (this “Agreement”) dated as of _____, 2007 among FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), the
other Persons listed on the signature pages hereof and the Additional Grantors
(as hereinafter defined) (the Company, the Persons so listed and the Additional
Grantors being, collectively, the “Grantors”), and JPMORGAN CHASE BANK, N.A., as
collateral agent (in its capacity as collateral agent, together with any
successor collateral agent, the “Collateral Agent”) for the Secured Parties.
PRELIMINARY STATEMENTS
     (1) The Company, certain subsidiaries of the Company (each, a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each, a
“Borrower”) have entered into a Credit Agreement dated as of January 18, 2007
with the lenders from time to time party thereto (collectively, the “Lenders”
and individually, a “Lender”), JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and Bank of America, N.A., as Swing
Line Lender (as amended by Amendment No. 1 dated July 30, 2007 and effective as
of the date hereof (“Amendment No. 1”) and as further amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
     (2) Pursuant to the Credit Agreement (as amended by Amendment No. 1), the
Grantors are entering into this Agreement in order to grant to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in the
Collateral (as hereinafter defined) to secure their respective Secured
Obligations (as hereinafter defined).
     (3) It is a condition precedent to the effectiveness of Amendment No. 1
that the Grantors shall have granted the assignment and security interest and
made the pledge and assignment contemplated by this Agreement.
     (4) In order to grant such security interest to the Lenders, the Hedge
Banks and the obligees of Cash Management Obligations (as defined below), the
Grantors are required under the terms of the FNIS Notes Indenture to provide
security on an equal and ratable basis to the holders of the FNIS Notes.
     (4) Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents, the FNIS Notes Indenture,
the Hedge Agreements and the instruments, agreements or other documents
evidencing the Cash Management Obligations.
     (5) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC are used in this Agreement as such
terms are defined in such Article 8 or 9. “UCC” means the “Uniform Commercial
Code” as defined in the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and participate in Letters of Credit and the L/C Issuer to
issue Letters of Credit under the Credit Agreement, to induce the Hedge Banks to
enter into Hedge Agreements from time to time and to induce certain other
Persons to provide treasury, depositary and cash management services to any
Grantor from time to time, each Grantor hereby agrees with the Collateral Agent
for the ratable benefit of the Secured Parties as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following property, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
     (a) all Equity Interests from time to time acquired, owned or held directly
by such Grantor in any manner (the “Pledged Equity”), including, without
limitation, the Equity Interests directly held by each Grantor set forth
opposite such Grantor’s name on and otherwise described on Schedule II, and the
certificates, if any, representing any such Equity Interests, and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests; provided that no Grantor shall
be required to pledge, and the terms “Pledged Equity” and “Collateral” used in
this Agreement shall not include:
     (A) Equity Interests entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the Code) (“Voting Foreign
Stock”) in any Foreign Subsidiary acquired, owned or otherwise held by such
Grantor except to the extent that, when aggregated with all of the other shares
of Voting Foreign Stock in such Foreign Subsidiary pledged by the Grantors, such
pledge would not result in more than 65% of the shares of Voting Foreign Stock
in such Foreign Subsidiary being pledged to the Collateral Agent, on behalf of
the Secured Parties under this Agreement (except to the extent such Equity
Interests are pledged to support obligations under any Permitted Subordinated
Indebtedness); provided further that all of the shares of stock or units or
other Equity Interests in such Foreign Subsidiary other than Voting Foreign
Stock shall be pledged by such Grantor;

2



--------------------------------------------------------------------------------



 



     (B) Equity Interests of any Restricted Subsidiary which have been pledged
to secure Indebtedness of such Grantor assumed in connection with a Permitted
Acquisition that is secured by a Lien permitted by Section 7.01(p) of the Credit
Agreement, but only for so long as such Lien is in effect;
     (C) in the case of a Grantor that is a Foreign Subsidiary, Equity Interests
of any Foreign Subsidiary that are held directly by such Grantor (except to the
extent such Equity Interests are pledged to support obligations under any
Permitted Subordinated Indebtedness);
     (D) Equity Interests in any Joint Venture to the extent the grant of a
security interest therein would constitute a violation of a valid and
enforceable restriction pursuant to the constituent documents of such Joint
Venture or any related shareholder agreement or similar agreement among the
holders of Equity Interests in such Joint Venture, unless and until all required
consents shall have been obtained; provided further that the limitation set
forth in this clause (D) shall not affect, limit, restrict or impair the grant
by a Grantor of a security interest pursuant to this Agreement in any such
Equity Interests to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by the UCC;
     (E) Equity Interests of any Restricted Subsidiary if the Administrative
Agent reasonably determines that the costs of obtaining the security interest in
such Equity Interests are unreasonably excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby; or
     (F) so long as the eFunds Bonds remain outstanding, Equity Interests of any
Subsidiary of eFunds; provided further that, within 30 days, or such longer
period as the Administrative Agent may agree in its reasonable discretion, after
all such bonds cease to be outstanding, such Equity Interests shall be required
to be pledged pursuant to this Agreement; or
     (G) so long as the FNIS Notes remain outstanding, Equity Interests of any
Subsidiary of the Company, to the extent that the grant of a security interest
on the same would result in triggering additional financial reporting
requirements under Rule 3-16 of Regulation S-X under the 1934 Act upon securing
the FNIS Notes (as contemplated by the FNIS Notes Indenture, as in effect on the
Amendment No. 1 Effective Date); provided further that, (1) within 30 days, or
such longer period as the Administrative Agent may agree in its reasonable
discretion, after

3



--------------------------------------------------------------------------------



 



all such notes cease to be outstanding or any such Person ceases to be so
classified and restricted, such Equity Interests shall be required to be pledged
pursuant to this Agreement and (2) if at any time any Equity Interests purported
to be pledged under this Agreement would, if so pledged, result in triggering
such additional financial reporting requirements, such pledge shall
automatically be deemed to be void as to such Equity Interests (and, at the
request of the Company, the Collateral Agent will confirm the same with respect
to any such applicable Equity Interests); and
     (b) all Proceeds of the Pledged Equity.
     SECTION 2. Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all (a) Obligations, (b) Secured Hedging
Obligations (as defined in Section 15(a)), (c) Cash Management Obligations (as
defined in Section 15(b)), and (d) FNIS Notes Obligations (as defined in
Section 16), in each case of such Grantor now or hereafter existing, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, indemnifications, contract causes of
action, costs, expenses or otherwise (all such obligations being the “Secured
Obligations”).
     SECTION 3. Delivery and Control of Pledged Equity. (a) All certificates
representing or evidencing the Pledged Equity shall be delivered to and held by
or on behalf of the Collateral Agent pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent. During the continuation of an
Event of Default, the Collateral Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to (i) transfer to or to register
in the name of the Collateral Agent or any of its nominees any or all of the
Pledged Equity, subject only to the revocable rights specified in Section 7(a),
and (ii) exchange certificates or instruments representing or evidencing Pledged
Equity for certificates or instruments of smaller or larger denominations.
     (b) During the continuation of an Event of Default, promptly upon the
request of the Collateral Agent, with respect to any Pledged Equity in which any
Grantor has any right, title or interest and that constitutes an Uncertificated
Security, such Grantor will cause the issuer thereof either (i) to register the
Collateral Agent as the registered owner of such Security or (ii) to agree in an
authenticated record with such Grantor and the Collateral Agent that such issuer
will comply with instructions with respect to such Security originated by the
Collateral Agent without further consent of such Grantor, such authenticated
record to be in form and substance reasonably satisfactory to the Collateral
Agent. During the continuation of an Event of Default and subject to
Section 3(c), with respect to any Pledged Equity in which any Grantor has any
right, title or interest and that is not an Uncertificated Security, promptly
upon the request of the

4



--------------------------------------------------------------------------------



 



Collateral Agent, such Grantor will notify each such issuer of Pledged Equity
that such Pledged Equity is subject to the security interest granted hereunder.
     SECTION 4. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (a) As of the Amendment No. 1 Effective Date, (i) such Grantor’s exact
legal name, as defined in Section 9-503(a) of the UCC, is correctly set forth in
Schedule I hereto and (ii) such Grantor is located (within the meaning of
Section 9-307 of the UCC) in the state or jurisdiction of its organization set
forth in Schedule I hereto. As of the Amendment No. 1 Effective Date, the
information set forth in Schedule I hereto with respect to such Grantor is true
and accurate in all material respects.
     (b) All Pledged Equity consisting of Certificated Securities has been or
will be delivered to the Collateral Agent in accordance herewith.
     (c) Such Grantor is the legal and beneficial owner of the Pledged Equity of
such Grantor free and clear of any Lien, except for the security interest
created under this Agreement and Liens permitted under clauses (c), (d), (e),
(h), (l), (m) and (p) of Section 7.01 of the Credit Agreement.
     (d) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and (except as otherwise
provided by Law) non-assessable.
     (e) The Pledged Equity pledged by such Grantor constitutes, as of the
Amendment No. 1 Effective Date, the percentage of the issued and outstanding
Equity Interests of the issuers thereof indicated on Schedule II hereto.
     (f) (i) This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid security interest in all of the
Collateral of each Grantor, securing the payment of the Secured Obligations of
such Grantor; and (ii) upon the filing of a UCC financing statement in the UCC
filing office in the jurisdiction set forth in Schedule I under the heading
“Jurisdiction of Organization” with respect to such Grantor, naming such Grantor
as the debtor and the Collateral Agent as the secured party and including the
collateral description set forth in Schedule III, all actions necessary to
perfect the security interest in the Collateral of such Grantor created under
this Agreement with respect to which a Lien may be perfected by filing pursuant
to the UCC (all such Collateral, “Filing Collateral”) shall have been duly made
or taken and be in full force and effect, and the Lien created under this
Agreement in such Grantor’s Filing Collateral shall be perfected.
     SECTION 5. Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be reasonably necessary or desirable, or that
the

5



--------------------------------------------------------------------------------



 



Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor; provided
that in no event shall any Grantor be required to execute any foreign pledge
agreement.
     (b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, in each case
without the signature of such Grantor, and regardless of whether any particular
asset described in such financing statements falls within the scope of the UCC.
A photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. Each Grantor ratifies its authorization for
the Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
     SECTION 6. Post-Closing Changes. Each Grantor agrees to notify the
Collateral Agent in writing (no later than the fifteenth day following the month
in which such change occurred) of any change (i) in its legal name, (ii) in its
type of organization or corporate structure, (iii) in its organizational
identification number, if any, issued to it by the jurisdiction of its
organization or (iv) in the jurisdiction of its organization. Each Grantor
agrees to take all action reasonably required by the Collateral Agent for the
purpose of perfecting or protecting the security interest granted by this
Agreement.
     SECTION 7. Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Equity of such Grantor or any part
thereof for any purpose.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Pledged
Equity of such Grantor if and to the extent that the payment thereof (or
retention by Grantor) is not otherwise prohibited by the terms of the Loan
Documents; provided that any and all non cash dividends, interest and other
distributions that would constitute Pledged Equity shall be and become part of
the Collateral, and to the extent evidenced by certificates, shall be received
in trust for the benefit of the Collateral Agent and be forthwith delivered (no
later than the fifteenth day after the end of the month in which received by
Grantor) to the Collateral Agent as Pledged Equity in the same form as so
received (with any necessary endorsement).
     (iii) The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of

6



--------------------------------------------------------------------------------



 



enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments that it is authorized to receive and retain
pursuant to paragraph (ii) above.
     (b) Upon the occurrence and during the continuance of an Event of Default:
     (i) All rights of each Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 7(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(ii) shall, upon notice to such Grantor by the
Collateral Agent, cease and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Pledged Equity such dividends, interest and other distributions.
     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 7(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Pledged Equity in the same form as so received (with any
necessary endorsement).
     SECTION 8. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
other Liens permitted under the Credit Agreement.
     (b) Each Grantor agrees that it will (i) cause each issuer of the Pledged
Equity pledged by such Grantor not to issue any Equity Interests in substitution
for or with respect to the Pledged Equity issued by such issuer, except to such
Grantor, and (ii) deliver no later than the fifteenth day following the month of
its acquisition (directly) thereof, any and all certificates representing
additional Pledged Equity in accordance with the first sentence of Section 3(a).
     SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during

7



--------------------------------------------------------------------------------



 



the continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
     (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (b) to receive, indorse and collect any drafts or other instruments,
documents and Chattel Paper, in connection with clause (a) above, and
     (c) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral.
     SECTION 10. Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the reasonable out-of-pocket expenses of the Collateral
Agent incurred in connection therewith shall be payable by such Grantor under
Section 13.
     SECTION 11. Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property, and will not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of any act or omission of any sub-agent or bailee selected by the
Collateral Agent in good faith, except to the extent that such liability arises
from the Collateral Agent’s gross negligence or willful misconduct.
     SECTION 12. Remedies. If any Event of Default shall have occurred and be
continuing:
     (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to

8



--------------------------------------------------------------------------------



 



it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of the Collateral and (B) exercise all other rights and remedies with
respect to the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. The Collateral Agent shall give the applicable
Grantors at least ten Business Days written notice (or such longer period as may
be required by applicable Law) of the time and place of any public sale or the
time after which any private sale is to be made and each Grantor agrees that
such notice shall constitute reasonable notification. The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
     (b) Immediately upon the request of the Collateral Agent, all payments
received by any Grantor under or in connection with the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
endorsement).
     (c) If the Collateral Agent shall determine to exercise its right to sell
all or any of the Pledged Equity of any Grantor pursuant to this Section 12,
each Grantor agrees that, upon request of the Collateral Agent, such Grantor
will, at its own expense, do or cause to be done all such other acts and things
as may be necessary to make such sale of such Pledged Equity or any part thereof
valid and binding and in compliance with applicable law.
     (d) The Collateral Agent is authorized, in connection with any sale of the
Pledged Equity pursuant to this Section 12, to deliver or otherwise disclose to
any prospective purchaser of the Pledged Equity: (i) any registration statement
or

9



--------------------------------------------------------------------------------



 



prospectus, and all supplements and amendments thereto; (ii) any information and
projections; and (iii) any other information in its possession relating to such
Pledged Equity.
     (e) The Collateral Agent shall apply the proceeds of any sale or other
disposition of all or any part of the Collateral in the following order of
priorities:
     First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including, without limitation,
Attorney Costs payable under Section 13 of this Agreement or Section 11.04 of
the Credit Agreement) payable to the Collateral Agent and the Administrative
Agent in their capacities as such;
     Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders, the FNIS Trustee and the holders of FNIS Notes, ratably among
them in proportion to the amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and FNIS Notes, ratably
among the Lenders and/or other holders thereof in proportion to the respective
amounts described in this clause Third payable to them;
     Fourth, to payment of (i) that portion of the Secured Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (ii) Secured
Hedging Obligations, (iii) the Cash Management Obligations, and (iv) that
portion of the Secured Obligations constituting unpaid principal of FNIS Notes,
ratably among the Lenders and/or other holders thereof in proportion to the
respective amounts described in this clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment of all other Secured Obligations of the Loan Parties
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and
     Last, the balance, if any, after all of the Secured Obligations have been
paid in full, to the Company or as otherwise required by Law.
     SECTION 13. Indemnity and Expenses. (a) Each Grantor shall indemnify and
hold harmless each Secured Party and their respective Affiliates,

10



--------------------------------------------------------------------------------



 



directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including, without limitation,
Attorney Costs (which shall be limited to one (1) counsel to the Secured Parties
(exclusive of one local counsel in each relevant jurisdiction), unless (x) the
interests of the Collateral Agent and the other Secured Parties are sufficiently
divergent, in which case one (1) additional counsel may be appointed and (y) if
the interests of any Secured Party or group of Secured Parties (other than all
of the Secured Parties) are distinctly or disproportionately affected, one
(1) additional counsel for such Secured Party or group of Secured Parties)) of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (1) the execution, delivery, enforcement, performance or
administration of this Agreement or any other agreement, letter or instrument
delivered in connection with the transactions contemplated hereby or the
consummation of the transactions contemplated hereby, (2) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Grantor, or any Environmental Liability
related in any way to any Grantor, or (3) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including, without
limitation, any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) have resulted from the
gross negligence or willful misconduct of such Indemnitee or breach of the Loan
Documents by such Indemnitee or (y) arise from claims of any of the Secured
Parties solely against one or more Secured Parties that have not resulted from
any misrepresentation, default or the breach of any Loan Document or any actual
or alleged performance or non-performance by a Grantor, Borrower or one of their
Subsidiaries or other Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 13 applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Loan
Party, its directors, shareholders or creditors or an Indemnitee or any other
Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Loan Documents is consummated. All amounts due under this Section 13 shall be
paid promptly after receipt by the relevant Grantor of an invoice in reasonable
detail. The agreements in this Section 13 shall survive the resignation of the
Collateral Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the

11



--------------------------------------------------------------------------------



 



repayment, satisfaction or discharge of all the other Obligations, the
termination of the security interests created hereunder and the release of the
Liens created hereunder on all or any portion of the Collateral.
     (b) Each Grantor will upon demand pay to the Collateral Agent the amount of
any and all reasonable out-of-pocket expenses, including, without limitation,
the reasonable fees and expenses of its counsel (which shall be limited to one
(1) counsel (exclusive of one local counsel in each relevant jurisdiction)) and
of any experts and agents, that the Collateral Agent may incur in connection
with (i) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such Grantor
or (ii) the exercise or enforcement of any of the rights of the Collateral Agent
or the other Secured Parties hereunder.
     SECTION 14. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by each Grantor to which such amendment or waiver is to
apply and the Collateral Agent (with the consent of the requisite number of
Lenders specified in the Credit Agreement), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
     (b) Upon the execution and delivery, or authentication, by any Person of a
pledge agreement supplement in substantially the form of Exhibit A hereto (each
a “Pledge Agreement Supplement”), (i) such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental Schedules I through III attached to each Pledge Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I through III, respectively, hereto, and the Collateral Agent may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Pledge Agreement Supplement.
     SECTION 15. Additional Secured Obligations. (a) The Company may from time
to time designate any of its or any other Grantor’s obligations under any Hedge
Agreement as Secured Obligations for the purposes hereof by delivering to the
Collateral Agent a certificate signed by a Responsible Officer that
(i) identifies such Hedge Agreement, specifying the names and address of the

12



--------------------------------------------------------------------------------



 



other party thereto, the notional principal amount thereof and the expiration
date thereof and (ii) states that the Company’s or such Grantor’s obligations
thereunder are designated as a Secured Obligation for the purpose hereof (the
obligations in respect of any such designated Hedge Agreement, “Secured Hedging
Obligations”).
     (b) The Company may from time to time designate any of its or any other
Grantor’s obligations with respect to any overdraft and related liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfers of funds provided by a Lender or an Affiliate thereof
as Secured Obligations for the purpose hereof by delivering to the Collateral
Agent a certificate signed by a Responsible Officer that (i) specifies the name
and address of the Person to which such obligations are owed and (ii) states
that such obligations are designated as Secured Obligations for the purpose
hereof (such designated obligations, “Cash Management Obligations”).
     SECTION 16. FNIS Notes Ratable Obligations.
     (a) This Agreement is intended (i) to cause the Collateral to secure the
FNIS Notes Obligations equally and ratably with all other Secured Obligations to
the extent (but only to the extent) required by the FNIS Notes Indenture and
shall be construed and enforced to give effect to such intention.
     (b) In making the allocations required by Section 12(e) among the Secured
Parties, the Collateral Agent may conclusively rely upon information supplied by
the Company or any Lender as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations and information
supplied by the FNIS Notes Trustee (as hereinafter defined) as to the amounts of
unpaid FNIS Notes Obligations, and the Collateral Agent shall have no liability
to any of the Secured Parties for actions taken in reliance on such information;
provided that nothing in this sentence shall prevent any Loan Party from
contesting any amounts claimed by any Secured Party in any information so
supplied. All distributions made by the Collateral Agent pursuant to Section
12(e) to the Secured Parties shall be (subject to any decree of any court of
competent jurisdiction) final, absent manifest error, and the Collateral Agent
shall have no duty to inquire as to the application by the FNIS Notes Trustee of
any amounts distributed to it for distribution to the FNIS Noteholders (as
hereinafter defined).
     (c) The Collateral Agent shall make all payments and distributions that are
to be made by it hereunder on account of the FNIS Notes to the FNIS Notes
Trustee for redistribution to the FNIS Noteholders.
     (d) On or prior to the Amendment No. 1 Effective Date, the Company shall
deliver to the Collateral Agent a true and complete copy of the FNIS Notes
Indenture and all other instruments governing any of the FNIS Notes, including
all amendments thereto entered into on or prior to the Amendment No.1 Effective

13



--------------------------------------------------------------------------------



 



Date. The Company shall also deliver to the Collateral Agent, promptly upon the
execution thereof, a true and complete copy of any amendment, modification or
supplement to any such indenture or instrument entered into after the Amendment
No.1 Effective Date.
     (e) The Company shall deliver to the Collateral Agent from time to time
after the date hereof upon request of the Collateral Agent a list setting forth
as of a date not more than 30 days prior to the date of such delivery, (i) the
aggregate unpaid amount of the FNIS Notes Obligations outstanding as of such
date and (ii) the name and address of the FNIS Notes Trustee. In addition, the
Company will promptly notify the Collateral Agent of each change in the identity
of the FNIS Notes Trustee. Promptly following the Amendment No.1 Effective Date,
the Company will request the FNIS Notes Trustee to deliver to the Collateral
Agent the names of the officers authorized to give directions hereunder on its
behalf. The Company will also request that the FNIS Notes Trustee notify the
Collateral Agent of any change of the officers authorized to give directions
hereunder on its behalf prior to the date of any such change. If the Collateral
Agent does not receive the names of the officers of the FNIS Notes Trustee
authorized to give directions hereunder on behalf of the FNIS Notes Trustee, the
Collateral Agent may rely on any person purporting to be authorized to give
directions hereunder on behalf of the FNIS Notes Trustee. If the Collateral
Agent is not informed of changes of the officers of the FNIS Notes Trustee
authorized to give directions hereunder on its behalf, the Collateral Agent may
rely on the information with respect to the FNIS Notes Trustee previously
provided to the Collateral Agent.
     For purposes of this Agreement, the following terms shall have the
following meanings:
     “FNIS Notes Indenture” means the Indenture dated as of September 10, 2003,
between the Company and the FNIS Notes Trustee, as amended, supplemented or
otherwise modified on or prior to the Amendment No.1 Effective Date.
     “FNIS Notes Obligations” means at any time the obligations at such time in
respect of the FNIS Notes under the FNIS Notes Indenture to the extent that such
obligations are required under the FNIS Notes Indenture to be equally and
ratably secured with the other Secured Obligations.
     “FNIS Notes Trustee” means U.S. Bank, in its capacity as trustee under the
FNIS Notes Indenture (or any successor trustee in any such capacity).
     SECTION 17. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including, without limitation, telegraphic,
telecopy or telex communication or facsimile transmission) and mailed,
telegraphed, telecopied, telexed, faxed or delivered to it, if to any Grantor,
addressed to it in care of the Company at the Company’s address specified in

14



--------------------------------------------------------------------------------



 



Section 11.02 of the Credit Agreement, and if to the Collateral Agent, at its
address specified in Section 11.02 of the Credit Agreement. All such notices and
other communications shall be deemed to be given or made at such time as shall
be set forth in Section 11.02 of the Credit Agreement. Delivery by telecopier or
electronic mail of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Pledge Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.
     SECTION 18. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations (other than
Obligations with respect to contingent indemnification obligations, FNIS Notes
Obligations, Secured Hedging Obligations and Cash Management Obligations not yet
due and payable) and the termination of the Commitments and (ii) the termination
or expiration of all Letters of Credit or other provision therefor in full in a
manner reasonably satisfactory to the L/C Issuer, (b) be binding upon each
Grantor, its successors and assigns and (c) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Secured
Parties and their permitted respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes, if any, held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as provided in Section 11.07 of the Credit Agreement.
     SECTION 19. Release; Termination. (a) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor permitted by, and in
accordance with, the terms of the Loan Documents to any Person other than a Loan
Party or upon the effectiveness of any consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.11 of the Credit
Agreement, the Lien created under this Agreement on such Collateral (but not on
any Proceeds thereof) shall automatically terminate; provided that, with respect
to any Collateral that is also subject to any Lien securing any Permitted
Subordinated Indebtedness, the Lien created under this Agreement shall not
terminate unless the Lien securing such Permitted Subordinated Indebtedness is
(or is simultaneously) terminated. Upon the release of any Grantor (other than a
Borrower) from its Guaranty, if any, in accordance with the terms of the Loan
Documents, the Lien created under this Agreement on the Collateral of such
Grantor shall automatically terminate and such Grantor shall automatically be
released from its obligations hereunder. The Collateral Agent will, at such
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence any release of the Lien created
under this Agreement on any Collateral pursuant to this Section 19(a); provided
that such Grantor shall have delivered to the Collateral Agent a written request

15



--------------------------------------------------------------------------------



 



therefor describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, and a certificate of such
Grantor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Collateral Agent may request. The
Collateral Agent shall be authorized to rely on any such certificate without
independent investigation.
     (b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations, FNIS Notes
Obligations, Secured Hedging Obligations and Cash Management Obligations not yet
due and payable) and the termination of the Commitments and (ii) the termination
or expiration of all Letters of Credit or other provision therefor in full in a
manner reasonably satisfactory to the L/C Issuer, the Lien on all Collateral
created under this Agreement shall terminate and all rights to the Collateral
shall revert to the applicable Grantor. Upon any such termination, the
Collateral Agent will, at the applicable Grantor’s expense, execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.
     (c) If not already terminated pursuant to the other provisions of
Section 19 hereof, the Liens granted hereunder to secure the FNIS Notes
Obligations shall terminate with respect to any series of FNIS Notes at such
time as the Liens granted hereunder to secure the other Secured Obligations are
no longer subject to the requirement under the FNIS Notes Indenture to equally
and ratably secure such FNIS Notes Obligations, whether as a result of the
repayment in full of such series of FNIS Notes or otherwise. Upon any such
termination, the Collateral Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
     SECTION 20. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Agreement.
     SECTION 21. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF

16



--------------------------------------------------------------------------------



 



AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED THERETO.
     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.
     SECTION 22. Severability. If any provision of this Agreement is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions of this Agreement shall remain in full force and effect
in such jurisdiction and shall be liberally construed in favor of the Collateral
Agent and the Secured Parties in order to carry out the intentions of the
parties thereto as nearly as may be possible and (b) the invalidity or
unenforceability of such provision in such jurisdiction shall not affect the
validity or enforceability thereof in any other jurisdiction.
[The remainder of this page is intentionally blank.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

            FIDELITY NATIONAL
INFORMATION SERVICES, INC.
[NAMES OF SUBSIDIARY GUARANTORS]
      Each By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as
Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule I to the
Pledge Agreement
TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL IDENTIFICATION NUMBER

                                  Type of   Jurisdiction of   Organizational
Grantor   Organization   Organization   I.D. No.

 



--------------------------------------------------------------------------------



 



Schedule II to the
Pledge Agreement
PLEDGED EQUITY

                                                                               
                  Percentage                 Class of                          
of                 Equity   Par Value (if   Certificate   Number   Outstanding
Grantor   Issuer   Interest   applicable)   No(s)   of Shares   Shares

 



--------------------------------------------------------------------------------



 



Schedule III to the
Pledge Agreement
COLLATERAL DESCRIPTION
The collateral covered by this financing statement includes all of Debtor’s
right, title and interest in and to all of the assets of the Debtor described
below, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
(a) All Equity Interests from time to time acquired, owned or held directly by
such Grantor in any manner (the “Pledged Equity”) and the certificates, if any,
representing any such Equity Interests, and all dividends, distributions, return
of capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests; provided that no Grantor shall be required to pledge,
and the terms “Pledged Equity” and “Collateral” used in this Agreement shall not
include:
     (A) Equity Interests entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the Code) (“Voting Foreign
Stock”) in any Foreign Subsidiary acquired, owned or otherwise held by such
Grantor except to the extent that, when aggregated with all of the other shares
of Voting Foreign Stock in such Foreign Subsidiary pledged by the Grantors, such
pledge would not result in more than 65% of the shares of Voting Foreign Stock
in such Foreign Subsidiary being pledged to the Collateral Agent, on behalf of
the Secured Parties under this Agreement (except to the extent such Equity
Interests are pledged to support obligations under any Permitted Subordinated
Indebtedness); provided further that all of the shares of stock or units or
other Equity Interests in such Foreign Subsidiary other than Voting Foreign
Stock shall be pledged by such Grantor;
     (B) Equity Interests of any Restricted Subsidiary which have been pledged
to secure Indebtedness of such Grantor assumed in connection with a Permitted
Acquisition that is secured by a Lien permitted by Section 7.01(p) of the Credit
Agreement, but only for so long as such Lien is in effect;
     (C) in the case of a Grantor that is a Foreign Subsidiary, Equity Interests
of any Foreign Subsidiary that are held directly by such Grantor (except to the
extent such Equity

 



--------------------------------------------------------------------------------



 



Interests are pledged to support obligations under any Permitted Subordinated
Indebtedness);
     (D) Equity Interests in any Joint Venture to the extent the grant of a
security interest therein would constitute a violation of a valid and
enforceable restriction pursuant to the constituent documents of such Joint
Venture or any related shareholder or like agreement, unless and until all
required consents shall have been obtained; provided further that the limitation
set forth in this clause (D) shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
Equity Interests to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by the UCC;
     (E) Equity Interests of any Restricted Subsidiary if the Administrative
Agent reasonably determines that the costs of obtaining the security interest in
such Equity Interests are unreasonably excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby; or
     (F) so long as the eFunds Bonds remain outstanding, Equity Interests of any
Subsidiary of eFunds; provided further that, within 30 days, or such longer
period as the Administrative Agent may agree in its reasonable discretion, after
all such bonds cease to be outstanding, such Equity Interests shall be required
to be pledged pursuant to this Agreement; or
     (G) (i) so long as the FNIS Notes remain outstanding, Equity Interests of
any Subsidiary of the Company, to the extent that the grant of a security
interest on the same would result in triggering additional financial reporting
requirements under Rule 3-16 of Regulation S-X under the 1934 Act upon securing
the FNIS Notes (as contemplated by the FNIS Notes Indenture, as in effect on the
Amendment No. 1 Effective Date); provided further that, within 30 days, or such
longer period as the Administrative Agent may agree in its reasonable
discretion, after all such notes cease to be outstanding or any such Person
ceases to be so classified and restricted, such Equity Interests shall be
required to be pledged pursuant to this Agreement and (ii) if at any time any
Equity Interests purported to be pledged under this Agreement would, if so
pledged, result in triggering such additional financial reporting requirements,
such pledge shall automatically be deemed to be void as to such Equity Interests
(and, at the request of the Company, the Collateral Agent will confirm the same
with respect to any such applicable Equity Interests); and

A-2



--------------------------------------------------------------------------------



 



(b) all Proceeds of the Pledged Equity.

A-3



--------------------------------------------------------------------------------



 



Exhibit A to the
Pledge Agreement
FORM OF PLEDGE AGREEMENT SUPPLEMENT
[Date of Pledge Agreement Supplement]
JPMorgan Chase Bank, N.A.,
as the Collateral Agent for the
Secured Parties referred to in the
Credit Agreement referred to below
Ladies and Gentlemen:
     Reference is made to (i) the Credit Agreement dated as of January 18, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Fidelity National Information Services, Inc., a
Georgia corporation (the “Company”), certain subsidiaries of the Company (each,
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each, a “Borrower”), the lenders from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Collateral Agent”), Swing Line
Lender and L/C Issuer, and Bank of America, N.A., as Swing Line Lender and
(ii) the Pledge Agreement dated as of _____, 2007 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) made by the Grantors from time to time party thereto in favor of the
Collateral Agent for the Secured Parties. Terms defined in the Credit Agreement
or the Pledge Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement or the Pledge Agreement.
     Section 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including, without limitation, the property and assets of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Pledge
Agreement.
     Section 2. Security for Obligations. The grant of a security interest in
the Collateral by the undersigned under this Pledge Agreement Supplement and the
Pledge Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

A-1



--------------------------------------------------------------------------------



 



     Section 3. Supplements to Pledge Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through III to Schedules I through III,
respectively, to the Pledge Agreement, and the undersigned hereby certifies, as
of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Pledge Agreement and are complete and correct in all material
respects.
     Section 4. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 6 of the Pledge Agreement
(as supplemented by the attached supplemental schedules) as of the date hereof.
     Section 5. Obligations Under the Pledge Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Pledge Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of and after the date
first above written, that each reference in the Pledge Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned.
     Section 6. GOVERNING LAW. THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

            Very truly yours,

[NAME OF ADDITIONAL GRANTOR]
      By:           Title:       
Address for Notices:                                

A-2